                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 1 of 76




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ZACHARY SILBERSHER, et al.,
                                   7                                                       Case No. 18-cv-03018 JCS
                                                         Plaintiffs,
                                   8                                                       ORDER DENYING MOTIONS TO
                                                   v.                                      DISMISS AND SETTING CASE
                                   9                                                       MANAGEMENT CONFERENCE FOR
                                            ALLERGAN INC., et al.,                         JANUARY 15, 2021 AT 2:00 PM
                                  10
                                                         Defendants.                       Dkt. Nos. 63, 68, 131
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   I.       INTRODUCTION

                                  15            This action is brought under the federal False Claims Act (“FCA”), 31 U.S.C. §§ 3729-

                                  16   3733, by Plaintiff-Relator Zachary Silbersher (“Relator”) on behalf of the United States and

                                  17   numerous States (the “States”)1 against two sets of defendants: 1) the “Allergan Defendants” or

                                  18   “Allergan”2; and 2) the “Adamas Defendants” or “Adamas.”3 Each set of defendants brings a

                                  19   motion to dismiss (hereinafter, the “Allergan Motion” and the “Adamas Motion” and collectively,

                                  20   the “Motions”). For the reasons stated below, the Motions are DENIED.4

                                  21

                                  22

                                  23   1
                                         Relator brings this action on behalf of California, Colorado, Connecticut, Delaware, the District
                                  24   of Columbia, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana, Maryland,
                                       Massachusetts, Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New York,
                                  25   North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Vermont, Virginia, and Washington.
                                       2
                                         The Allergan Defendants are: Allergan, Inc., Allergan USA, Inc., Allergan Sales, LLC, and
                                  26   Forest Laboratories Holdings, Ltd. For purposes of this motion, the term “Allergan Defendants”
                                       does not include Defendant Allergan PLC, which has been dismissed from this action, even
                                  27   though references to “Allergan” in the operative complaint include Allergan PLC.
                                       3
                                         The Adamas Defendants are: Adamas Pharma, LLC and Adamas Pharmaceuticals, Inc.
                                       4
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                           Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 2 of 76




                                   1   II.        BACKGROUND

                                   2         A.      First Amended Complaint
                                   3              The operative complaint in this action is the First Amended Complaint (“FAC”). In the

                                   4   FAC, Relator alleges that the Adamas and Allergan Defendants misled the United States Patent

                                   5   Office (“Patent Office”) into issuing invalid patents protecting the drugs Namenda XR® and

                                   6   Namzaric®, thus perpetuating their monopoly power and allowing them to overcharge the federal

                                   7   government and the States for these drugs under various programs, including Medicare and

                                   8   Medicaid. FAC ¶¶ 1-8.

                                   9              Relator is a citizen of the State of New York whose “profession focuses on investigating

                                  10   invalid pharmaceutical patents that brand manufacturers use to protect their drugs from price

                                  11   competition.” Id. ¶ 9. He alleges that he has “[t]hrough his independent investigation . . .

                                  12   uncovered non-public information supporting the claims set forth” in the FAC. Id. He further
Northern District of California
 United States District Court




                                  13   alleges that his “independent research and investigation has generated information that is

                                  14   independent of, and materially adds to, any publicly-disclosed allegations and transactions.” Id.

                                  15   According to Relator, he is an “original source” of information within the meaning of the FCA and

                                  16   he provided the information on which his claims are based to the States and the federal

                                  17   government before he initiated this action. Id. ¶ 10.

                                  18              Relator alleges that Allergan, Inc., Allergan USA, Inc., Allergan Sales, LLC, and Forest

                                  19   Laboratories Holdings, Ltd. are subsidiaries or divisions of Allergan PLC, which was called

                                  20   Activas PLC until June 15, 2015. Id. ¶ 17. Activas PLC acquired Forest Laboratories, Inc. on

                                  21   July 1, 2014 and acquired Allergan, Inc. on March 17, 2015. Id. ¶¶ 17, 49. Relator alleges that

                                  22   “Defendant Forest Laboratories Holdings, Ltd. is an Irish corporation with its principal place of

                                  23   business at Cumberland House, 1 Victoria Street, Hamilton HMU, Bermuda” and that “Allergan is

                                  24   the successor-in-interest to Forest Laboratories, LLC (f/k/a Forest Laboratories, Inc.) and is liable

                                  25   for any damages to which Forest is liable.” Id. ¶ 16.5

                                  26

                                  27   5
                                        As noted above, the FAC defines “Allergan” as including Allergan, Inc., Allergan USA, Inc.,
                                  28   Allergan Sales, LLC, Forest Laboratories Holdings, Ltd, and the now-dismissed Allergan PLC.
                                       FAC at 1.
                                                                                      2
                                         Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 3 of 76




                                   1           Defendant Adamas Pharma, LLC is a Delaware limited liability company with its

                                   2   principal place of business in Emeryville, California; Defendant Adamas Pharmaceuticals, Inc. is

                                   3   a Delaware corporation, also based in Emeryville, California. Id. ¶¶ 18-19. According to Relator,

                                   4   in 2012, Adamas Pharmaceuticals, Inc. entered into a commercialization and development

                                   5   agreement with Forest Laboratories, Inc. with respect to memantine hydrochloride (“memantine”)

                                   6   drugs. Id. ¶¶ 50, 59. Relator alleges that “[a]s part of that agreement, Adamas . . . granted Forest

                                   7   an exclusive license to all of the Went Patents[,]” discussed below. Id.

                                   8          Namenda XR® is a delayed-release drug whose active pharmaceutical ingredient (“API”)

                                   9   is memantine. Id. ¶ 50. It is used to treat patients with dementia related to Alzheimer’s disease.

                                  10   Id. According to Relator, generics of Namenda XR® first became available on February 21, 2018,

                                  11   after the Federal Circuit invalidated patents asserted by Defendants in connection with that drug.

                                  12   Id. Relator alleges that Allergan’s United States net revenue for Namenda XR® was
Northern District of California
 United States District Court




                                  13   approximately $452.8 million in 2017, $627.6 million in 2016 and $759.3 million in 2015. Id. ¶

                                  14   52.

                                  15          Namzaric® is also a delayed-release drug prescribed to treat patients with dementia related

                                  16   to Alzheimer’s disease. Id. ¶ 53. It has two APls: memantine hydrochloride and donepezil

                                  17   hydrochloride. Id. ¶ 54. Relator alleges that “[g]eneric manufacturers have been ready to enter

                                  18   the market since at least July 13, 2015, but they have been prevented from doing so by the

                                  19   fraudulently-obtained patents asserted by Defendants” and that “[t]o date, no generic manufacturer

                                  20   has entered the market for Namzaric®.” According to Relator, Allergan launched Namzaric® on

                                  21   May 18, 2015; its net revenue for Namzaric® was approximately $130.8 million in 2017, $57.5

                                  22   million in 2016 and $11.2 [million] in 2015.” Id. ¶ 56.

                                  23          Relator alleges that “Defendants listed three categories of patents for Namenda XR® and

                                  24   Namzaric® in the [Food and Drug Administration (“FDA”)]’s database of “Approved Drug

                                  25   Products with Therapeutic Equivalence Evaluations,” commonly known as the “Orange Book[, ]”

                                  26   thereby preventing generic manufacturer’s from entering the market. FAC ¶ 57.

                                  27          The first category of patents is the Went Patents, a group of eleven patents that list Dr.

                                  28
                                                                                         3
                                           Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 4 of 76




                                   1   Gregory T. Went, PhD., the founder and CEO of Adamas, as the first inventor.6 Id. ¶ 58. For

                                   2   Namenda XR®, six of the Went Patents are listed in the Orange Book (the ’209, ’708, ’379, ’752,

                                   3   ’085, and ’233 patents), while all eleven are listed for Namzaric®. Id. According to Relator, the

                                   4   Went Patents “are all generally directed to an extended release formulation for

                                   5   memantine.” Id.

                                   6          The parent patent for all of the Went Patents is the ’291 patent, which was issued on

                                   7   November 15, 2011. Id. ¶ 61. Relator alleges that on June 21, 2010, during prosecution of the

                                   8   ’291 patent application, the Examiner issued an Office Action that rejected the pending claims as

                                   9   anticipated. Id. ¶ 62. In response, on November 5, 2010, Dr. Went and his co-inventors amended

                                  10   the independent claims of the ’291 patent application and submitted a declaration by Dr. Went

                                  11   (the “Original Went Declaration” or “2010 Went Declaration”) in which he discussed the results

                                  12   of two clinical studies conducted by Adamas, the C106 Study and the ME110 Study. Id. ¶ 63.
Northern District of California
 United States District Court




                                  13   Relator alleges that Dr. Went misrepresented the results of these studies in his declaration,

                                  14   asserting that they showed “no incidence” of certain side effects when in fact, the opposite was

                                  15   true. Id. ¶¶ 66-69, 73. According to Relator, on September 23, 2011, the Examiner allowed the

                                  16   claims based upon the alleged “unexpected results” sworn to by Dr. Went in this declaration. Id. ¶

                                  17   73.

                                  18          Relator alleges that Dr. Went and Adamas continued to resubmit the same fraudulent data

                                  19   and did not correct these misrepresentations when applying for nine additional patents, misleading

                                  20   the Patent Office into granting the applications based on them. Id. ¶¶ 73-90. However, Relator

                                  21   alleges, during prosecution of U.S. Patent Application No. 12/757,824 (“the ’824 Application”),

                                  22   on May 7, 2012, Dr. Went submitted another declaration (“the 2012 Went Declaration”) in which

                                  23   he again described the ME110 Study but provided a table of actual results and stated that they

                                  24   showed “little incidence” (rather than “no incidence”) of side effects with the extended release

                                  25

                                  26   6
                                        The Went Patents are U.S. Patent Nos. 8,058,291 (“the ’291 patent”); 8,168,209, as
                                  27   corrected (“the ’209 patent”); 8,173,708 (“the ’708 patent”); 8,283,379 (“the ’379 patent”);
                                       28 8,293,794 (“the ’794 patent”); 8,329,752 (“the ’752 patent”); 8,338,485 (“the ’485 patent”);
                                  28   8,338,486 (“the ’486 patent”);8,362,085 (“the ’085 patent”); 8,580,858, as corrected (“the ’858
                                       patent”); and 8,598,233 (“the ’233 patent”).
                                                                                        4
                                         Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 5 of 76




                                   1   formulation. Id. ¶¶ 68-69. That application was rejected by the Examiner on the basis that the

                                   2   extended release formulation that it claimed did “not present better results in regards to side

                                   3   effects.” Id. ¶ 70. Adamas then abandoned that application. Id. According to Relator, Adamas

                                   4   continued to rely on the Original Went Declaration or slightly modified versions of that

                                   5   declaration that continued to misrepresent the results of the ME110 Study and the Examiner

                                   6   continued to allow the patents for the same reasons it allowed the ’291 patent. Id. ¶¶ 74-84.

                                   7          The second “category of patents” listed for Namenda XR® and Namzaric® upon which

                                   8   Relator relies is a single patent, U.S. Patent No. 8,039,009 (“the ’009 patent”). Id. ¶ 91. Relator

                                   9   alleges that the ’009 patent was originally assigned to Forest Laboratories, Inc., and expires

                                  10   September 24, 2029.” Id. According to Relator, the ’009 patent is “directed to a method of

                                  11   treating Alzheimer’s disease with a once-daily sustained release oral dose of memantine.” Id. ¶

                                  12   92. Relator alleges that the application was amended to add the “once-daily” requirement after it
Northern District of California
 United States District Court




                                  13   had been rejected “at least six times” by the Patent Office, and based on this amendment the Patent

                                  14   Office allowed the ’009 patent. Id.

                                  15          Relator alleges “[t]he once-daily limitation in the ’009 [p]atent is invalid as obvious in

                                  16   view of U.S. Patent No. 6,479,553 (“the ’553 [p]atent”), which expressly teaches treating

                                  17   Alzheimer’s disease by administering memantine once daily.” Id. ¶ 93. According to Relator, the

                                  18   ’009 patent was acquired by fraud because “Defendants were aware of the teachings of the ’553

                                  19   patent, yet, on information and belief, Defendants intentionally failed to alert the Patent Office to

                                  20   the teachings of the ’553 patent when they amended the application for the ’009 patent to include

                                  21   the once-daily limitation.” Id. ¶¶ 93-94. Relator alleges that the ’553 patent had been disclosed

                                  22   during prosecution of the ’009 patent on September 28, 2009, but the disclosure was about 18

                                  23   months before the amendment that required once-daily administration, on March 15, 2011, and

                                  24   therefore the once-daily teaching of the ’553 patent had no relevance to the ’009 patent application

                                  25   at that time and would not have been considered by the Examiner. Id. ¶ 96. Relator alleges that

                                  26   “when Forest amended the application for the ’009 patent to require once-daily administration, it

                                  27   intentionally declined to inform the Patent Office of the material relevance of the ’553 patent,

                                  28   because the ’553 patent expressly taught the very limitation added to the claims . . . that justified
                                                                                          5
                                         Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 6 of 76




                                   1   allowance of the ’009 patent.” Id. ¶ 97.

                                   2          The “third category” of patents is U.S. Patent No. 5,061,703 (the ’703 patent”). Id. ¶ 4.

                                   3   Because the parties have not relied on the allegations related to that patent in their briefs the Court

                                   4   does not summarize them here.

                                   5          Relator alleges that Defendants used the Went Patents and the ’009 patent to prevent

                                   6   generic manufacturers from entering the market. Id. ¶¶ 104-109. “As a direct result of

                                   7   Defendants’ fraudulent scheme, Defendants have unlawfully excluded generic manufacturers from

                                   8   introducing lower-priced generic alternatives for Namenda XR® and Namzaric®, allowing

                                   9   Defendants to charge monopoly prices.” Id. ¶ 110. Relator further alleges that for Defendants to

                                  10   sell Namenda XR® and Namzaric® to federal agencies or otherwise qualify Namenda XR® and

                                  11   Namzaric® for reimbursement under Medicare and Medicaid, they were required to list the drugs

                                  12   on the Federal Supply Schedule (“FSS”) and “supply [to the General Services Administration
Northern District of California
 United States District Court




                                  13   (‘GSA’)] a ‘written justification for offered pricing, a mechanism for 14 future potential pricing

                                  14   adjustments, and proof that the price is fair and reasonable.’” Id. ¶¶ 112-113 (citation omitted).

                                  15   According to Relator, “[b]y definition, Namenda XR®’s and Namzaric®’s pricing that Defendants

                                  16   supplied in connection with the FSS was not fair and reasonable” because “Defendants . . . had

                                  17   artificially inflated Namenda XR®’s and Namzaric®’s prices through the unlawful exclusion of

                                  18   generic competitors” and therefore Defendants’ “statements to the GSA were expressly false

                                  19   statements.” Id. ¶ 113. Relator further alleges that Defendants made “express and implied

                                  20   misrepresentations that [their] prices were fair and reasonable – and not inflated through the

                                  21   unlawful exclusion of competitors.” Id. ¶ 117.

                                  22          Relator alleges that “each and every claim for payment or reimbursement for Namenda

                                  23   XR® and Namzaric® that would have been substituted for a less expensive generic equivalent . . .

                                  24   constituted a False Claim” that violated the federal FCA and the respective State false claims acts.

                                  25   In particular, according to the Relator, “each False Claim was for an unlawfully elevated,

                                  26   maintained, or stabilized price for Namenda XR® or Namzaric® contrary to express

                                  27   representations and implied certifications by Defendants to the federal government that the price

                                  28   of Namenda XR® or Namzaric® reflected in each False Claim was ‘fair and reasonable,’ and not
                                                                                          6
                                         Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 7 of 76




                                   1   unlawfully elevated, maintained, or stabilized in violation of applicable law, including applicable

                                   2   antitrust laws.” Id. ¶¶ 132-133.

                                   3        B.      The Motions
                                   4             In the instant motions, the Allergan and Adamas Defendants ask the Court to dismiss

                                   5   Relator’s FCA claims under the public disclosure bar that is found in 31 U.S.C. § 3730(e)(4). In

                                   6   particular, they argue that the FCA claims are barred because the allegations of fraud and all of the

                                   7   transactions on which Relator’s FCA claims are based were publicly disclosed in documents that

                                   8   were filed on the Patent Office’s Patent Application Information Retrieval (“PAIR”) website.

                                   9   They further contend Relator does not fall under the “original source” exception to the public

                                  10   disclosure bar. In addition, both sets of Defendants argue that Relator has failed to allege facts

                                  11   sufficient to state a claim against them under the FCA. Because Relator has not stated viable

                                  12   claims under the FCA, Defendants argue, the Court should dismiss those claims under Rule
Northern District of California
 United States District Court




                                  13   12(b)(6) and decline to exercise jurisdiction over the State law claims. In any event, they assert,

                                  14   the State law claims are insufficiently alleged and should be dismissed on the merits if the Court

                                  15   chooses to exercise jurisdiction over them.

                                  16             Relator challenges these arguments, asserting that in light of amendments to the FCA that

                                  17   were made by Congress in 2010, availability of information on the Patent Office’s website is not

                                  18   sufficient to trigger the public disclosure bar. He further contends the public disclosure bar does

                                  19   not apply because he is an “original source.” He also argues that he has alleged sufficient facts to

                                  20   state an FCA claim against both the Allergan Defendants and the Adamas Defendants, and that his

                                  21   State law claims are adequately pled as well. He notes that the Texas Attorney General has

                                  22   “requested Relator to inform the Court that the Texas causes of action do not require the

                                  23   presentment of a false claim, and most do not require proof of materiality.” Opposition to

                                  24   Allergan Motion at 30.

                                  25        C.      The Valeant Decision
                                  26             On May 11, 2020, Judge Donato issued a decision in an FCA case brought by the same

                                  27   relator based on a theory similar to the one in this case. See United States ex rel. Silbersher v.

                                  28   Valeant Pharm. Int’l, Inc., 445 F. Supp. 3d 393 (N.D. Cal. 2020) (“the Valeant decision”). In that
                                                                                          7
                                           Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 8 of 76




                                   1   case, the defendants brought a motion to dismiss based on the public disclosure bar, pointing to

                                   2   disclosures in proceedings that took place before the Patent Trial and Appeal Board (“PTAB”) that

                                   3   resulted in the patent at issue in that case being invalidated, as well as news articles about the

                                   4   proceeding. The Court found that the public disclosure bar applied because the PTAB proceeding

                                   5   was a “Federal . . . hearing” under 31 U.S.C. § 3730(e)(4)(A)(ii) and the articles about that

                                   6   proceeding constituted “news media” under 31 U.S.C. § 3730(e)(4)(A)(iii). It further concluded

                                   7   that Relator was not an “original source.”

                                   8          With the Court’s permission, the Allergan Defendants filed a statement of recent decision

                                   9   in the instant action informing the undersigned of Judge Donato’s decision, dkt. No. 129, and

                                  10   Relator filed a response, dkt. no. 128. Subsequently, the Adamas Defendants requested leave to

                                  11   file a supplemental statement of recent decision addressing arguments made by Relator in his

                                  12   response to Allergan’s statement of recent decision. See dkt. no. 131. In their proposed
Northern District of California
 United States District Court




                                  13   supplemental statement of recent decision, the Adamas Defendants argue, for the first time, that

                                  14   the proceeding before the Patent Office in this case, like the PTAB Proceeding in the Valeant case,

                                  15   was a “Federal . . . hearing” for the purposes of 31 U.S.C. § 3730(e)(4)(A)(ii). Relator opposed

                                  16   the request of the Adamas Defendants, arguing that it was improper to make this new argument

                                  17   and that the remainder of the supplemental statement merely repeats arguments already made by

                                  18   Allergan. Dkt. No. 132. Relator argues further that if the Court considers Adamas’s new

                                  19   argument, it fails on the merits.7

                                  20          The State of California, through the State Insurance Commissioner, also weighed in, filing

                                  21   a Statement of Interest in which it informed the Court that it “has a significant interest in stopping

                                  22   fraudulent practices that raise the price of prescription drugs.” Dkt. No. 133. According to the

                                  23   State of California, “Relator’s suits, if successful, may set an important precedent that would

                                  24   discourage drug companies from taking advantage of the ex parte nature of patent proceedings by

                                  25   withholding or misrepresenting material information relating to patentability – and thereby

                                  26   significantly reduce the amount governments and insurers pay for important medicines.” Id. With

                                  27

                                  28
                                       7
                                         The Court GRANTS the Adamas Defendants’ request and considers the new argument, even
                                       though it is untimely. As discussed below, the Court rejects this argument on the merits.
                                                                                       8
                                         Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 9 of 76




                                   1   respect to the Valeant decision, the State of California states as follows:

                                   2                  We also understand that, relying on the [Valeant decision], defendants
                                                      in this case have sought to argue government authorities were placed
                                   3                  “on notice” of the alleged fraud because of information pieced
                                                      together from various patent filings with the [Patent Office]. We
                                   4                  respectfully disagree with the reasoning in the [Valeant decision] and
                                                      with the notion that government agencies are placed on notice of fraud
                                   5                  based on patent filings.
                                   6                  Mr. Silbersher’s suits are neither “parasitic” nor “opportunistic.” We
                                                      are not aware of any government agency that regularly monitors
                                   7                  patent filings to determine whether there has been a material omission
                                                      or misrepresentation in applications for pharmaceutical patents,
                                   8                  particularly given the specialized expertise and amount of resources
                                                      that would be required to do so. We therefore welcome the efforts of
                                   9                  relators like Mr. Silbersher to help identify instances where drug
                                                      patents are not just invalid, but fraudulent – particularly in a case like
                                  10                  this, where there was apparently no preexisting government
                                                      investigation concerning the alleged fraud. Such efforts, if successful,
                                  11                  may help lower the price of medicine and the cost of health insurance,
                                                      which is consistent with our mission.
                                  12
Northern District of California
 United States District Court




                                  13   Id.

                                  14   III.   ANALYSIS

                                  15          A.    Legal Standards
                                  16                 1. The FCA
                                  17          Under the FCA, any person who “knowingly presents, or causes to be presented, a false or

                                  18   fraudulent claim for payment or approval,” or who “knowingly makes, uses, or causes to be made

                                  19   or used, a false record or statement material to a false or fraudulent claim” is liable for a civil

                                  20   penalty “plus 3 times the amount of damages which the Government sustains because of the act of

                                  21   that person.” 31 U.S.C. § 3729(a)(1)(A)-(B). The elements of an FCA claim are: “‘(1) a false

                                  22   statement or fraudulent course of conduct, (2) made with scienter, (3) that was material, causing

                                  23   (4) the government to pay out money or forfeit moneys due.’” United States Ex Rel. Rose v.

                                  24   Stephens Inst., 909 F.3d 1012, 1017 (9th Cir. 2018), cert. denied sub nom. Stephens Inst. v. U.S. ex

                                  25   rel. Rose, 139 S. Ct. 1464 (2019) (quoting United States ex rel. Hendow v. University of Phoenix,

                                  26   461 F.3d 1166 (9th Cir. 2006)).

                                  27          “The FCA allows private individuals, referred to as ‘relators,’ to bring suit on the

                                  28   Government’s behalf against entities that have violated the Act’s prohibitions.” U.S. ex rel.
                                                                                          9
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 10 of 76




                                   1   Mateski v. Raytheon Co., 816 F.3d 565, 569 (9th Cir. 2016) (citing 31 U.S.C. § 3730(b)(1)).

                                   2   “Such suits are commonly called qui tam suits.” Id. In a qui tam suit, the relator asserts the FCA

                                   3   claim “on behalf of the government, which may choose to intervene in the action” and “[i]f the

                                   4   relator is successful, she is entitled to a share of the recovery, whether or not the government

                                   5   intervenes.” Seal 1 v. Seal A, 255 F.3d 1154, 1158 (9th Cir. 2001) (citing 31 U.S.C. §§

                                   6   3730(d)(1), (2)). As discussed further below, Congress has amended the FCA on a number of

                                   7   occasions in an effort to “strike a balance between encouraging private persons to root out fraud

                                   8   and stifling parasitic lawsuits . . . .” Graham County, 559 U.S. 280, 295 (2010).

                                   9                 2. Rule 12(b)(6)

                                  10           A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                  11   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                  12   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.
Northern District of California
 United States District Court




                                  13   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a plaintiff’s burden at the pleading stage

                                  14   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  15   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  16   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  17           In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and

                                  18   takes “all allegations of material fact as true and construe[s] them in the light most favorable to the

                                  19   non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                  20   Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that

                                  21   would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                  22   1990). A complaint must “contain either direct or inferential allegations respecting all the material

                                  23   elements necessary to sustain recovery under some viable legal theory.” Bell Atl. Corp. v.

                                  24   Twombly, 550 U.S. 544, 562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

                                  25   1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

                                  26   of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  27   (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion

                                  28   couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S.
                                                                                           10
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 11 of 76




                                   1   265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

                                   2   ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

                                   3   (alteration in original). Rather, the claim must be “‘plausible on its face,’” meaning that the

                                   4   plaintiff must plead sufficient factual allegations to “allow[] the court to draw the reasonable

                                   5   inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

                                   6   at 570).

                                   7                  3. Rule 9(b)

                                   8             Rule 9(b) establishes a heightened pleading standard for claims based on fraud. “In

                                   9   alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud

                                  10   or mistake.” Fed. R. Civ. P. 9(b). “To satisfy Rule 9(b), a pleading must identify ‘the who, what,

                                  11   when, where, and how of the misconduct charged,’ as well as ‘what is false or misleading about

                                  12   [the purportedly fraudulent] statement, and why it is false.’” United States ex rel. Cafasso v. Gen.
Northern District of California
 United States District Court




                                  13   Dynamic Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011) (alteration in original) (quoting U.S. ex

                                  14   rel. Ebeid v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010)). The allegations “must be specific

                                  15   enough to give defendants notice of the particular misconduct which is alleged to constitute the

                                  16   fraud charged so that they can defend against the charge and not just deny that they have done

                                  17   anything wrong.” United States ex rel. Silingo v. WellPoint, Inc., 895 F.3d 619, 628 (9th Cir.

                                  18   2018) (quoting Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)). Scienter, however,

                                  19   may be pleaded generally. Id. at 631.

                                  20        B.      Requests for Judicial Notice
                                  21             Presently before the Court are three requests for judicial notice: 1) Allergan Defendants’

                                  22   Request for Judicial Notice in Support of Allergan Defendants’ Motion to Dismiss Relator’s First

                                  23   Amended Complaint [dkt. no. 66] (“Allergan RJN”); 2) Adamas Request for Judicial Notice in

                                  24   Support of Motion to Dismiss by Adamas Pharma, LLC and Adamas Pharmaceuticals, Inc. [dkt.

                                  25   no. 70] (“Adamas First RJN”); and 3) Adamas Request for Judicial Notice in Support of Motion to

                                  26   Dismiss by Adamas Pharma, LLC and Adamas Pharmaceuticals, Inc. [dkt. no. 96] (“Adamas

                                  27   Second RJN”). In all of the requests for judicial notice, the Allergan and Adamas Defendants ask

                                  28   the Court to take judicial notice under Federal Rule of Evidence 201(b)(2) of documents that they
                                                                                          11
                                           Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 12 of 76




                                   1   rely upon to show that Relator’s allegations of fraud and/or the transactions upon which they are

                                   2   based have been publicly disclosed.

                                   3              “Under Federal Rule of Evidence 201, the court ‘can take judicial notice of “[p]ublic

                                   4   records and government documents available from reliable sources on the Internet,” such as

                                   5   websites run by governmental agencies.’” United States ex rel. Integra Med Analytics LLC v.

                                   6   Providence Health & Servs., No. CV 17-1694 PSG (SSX), 2019 WL 3282619, at *4 (C.D. Cal.

                                   7   July 16, 2019) (“Integra”) (quoting Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011,

                                   8   1033 (C.D. Cal. 2015) (quoting Hansen Beverage Co. v. Innovation Ventures, LLC, No. 08-CV-

                                   9   1166-IEG (POR), 2009 WL 6598891, at *2 (S.D. Cal. Dec. 23, 2009))). The Court has reviewed

                                  10   Defendants’ requests and finds that all of the exhibits fall within the categories of documents of

                                  11   which courts may take judicial notice under Rule 201(b)(2), as Relator concedes.8 See Dkt. Nos.

                                  12   81, 87 & 100 (Relator’s responses). Accordingly, the Court takes judicial notice of the existence
Northern District of California
 United States District Court




                                  13   of the documents attached to Defendants’ requests for judicial notice, though it does not take

                                  14   judicial notice of the “truth of the facts recited therein.” See Lee v. City of Los Angeles, 250 F.3d

                                  15   668, 690 (9th Cir. 2001); see also United States ex rel. Ambrosecchia v. Paddock Labs., LLC, 855

                                  16   F.3d 949, 954 (8th Cir. 2017) (“In evaluating whether the public disclosure bar applies, we may

                                  17   ‘consider matters incorporated by reference or integral to the claim, items subject to judicial

                                  18   notice, [and] matters of public record.’” (citation omitted)).

                                  19         C.      Whether Relator’s FCA Claims Fail Under the Public Disclosure Bar
                                  20                   1. History of the Public Disclosure Bar
                                  21              “As originally enacted, the FCA did not limit the sources from which a relator could

                                  22   acquire the information to bring a qui tam action.” Graham County, 559 U.S. at 295. Thus, in

                                  23   United States ex rel. Marcus v. Hess, 317 U.S. 537 (1943) (“Hess”), the Supreme Court “upheld

                                  24   the relator’s recovery even though he had discovered the fraud by reading a federal criminal

                                  25
                                       8
                                  26    Relator argues in his responses that the Court nonetheless should decline to take judicial notice
                                       of the documents on the grounds that they are “not helpful” in deciding the instant motions. These
                                  27   arguments duplicate Relator’s arguments on the merits and are more appropriately resolved in the
                                       context of ruling on the motions to dismiss brought by the Adamas and Allergan Defendants.
                                  28   Therefore, the Court does not address Relator’s arguments in ruling on the requests for judicial
                                       notice.
                                                                                        12
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 13 of 76




                                   1   indictment—a quintessential ‘parasitic’ suit.” Id. In Hess, the relator brought a qui tam action

                                   2   against individuals who had engaged in collusive bidding for contracts with local government

                                   3   entities that were largely paid for by the federal government under the authorization of the Federal

                                   4   Public Works Administrator. 317 U.S. at 543. The same individuals had already been criminally

                                   5   indicted for defrauding the government and had paid a fine of $54,000 for doing so. Id. The

                                   6   defendants and the Government (which filed an amicus brief at the request of the Court) argued

                                   7   that the relator had merely obtained the information on which his claims were based from the

                                   8   criminal indictment and therefore should not be permitted to bring an FCA claim, but the Court

                                   9   rejected that argument on the basis that the relator “contributed much to accomplishing one of the

                                  10   purposes for which the Act was passed.” Id. at 545. In particular, it pointed out that the relator’s

                                  11   suit had “result[ed] in a net recovery to the government of $150,000, three times as much as the

                                  12   fines imposed in the criminal proceedings.” Id.
Northern District of California
 United States District Court




                                  13          In response to the Hess decision and other similar “piggy-back” lawsuits, Congress enacted

                                  14   what came to be known as the “government knowledge bar,” which “preclude[d] qui tam actions

                                  15   ‘based upon evidence or information in the possession of the United States, or any agency, officer

                                  16   or employee thereof, at the time such suit was brought.’” Graham County, 559 U.S. at 294 (citing

                                  17   Act of Dec. 23, 1943, 57 Stat. 609 (codified at 31 U.S.C. § 232(C) (1946 ed.))); United States ex

                                  18   rel. Findley v. FPC-Boron Employees’ Club, 105 F.3d 675, 680 (D.C. Cir. 1997) (“Findley”)(“Qui

                                  19   tam litigation surged [in the 1930s and 1940s] as opportunistic private litigants chased after

                                  20   generous cash bounties and, unhindered by any effective restrictions under the Act, often brought

                                  21   parasitic lawsuits copied from preexisting indictments or based upon congressional

                                  22   investigations.”). After this change, the number of qui tam actions dwindled. Graham County,

                                  23   559 U.S. at 294. As the Findley court noted, “by restricting qui tam suits by individuals who

                                  24   brought fraudulent activity to the government’s attention, Congress had killed the goose that laid

                                  25   the golden egg and eliminated the financial incentive to expose frauds against the government.”

                                  26   105 F.3d at 680; see also United States ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries,

                                  27   LLC, 812 F.3d 294, 297–98 (3d Cir. 2016) (“Moore”) (“[T]his ‘government knowledge defense’

                                  28   did not just eradicate the parasitic lawsuits; it eliminated most FCA lawsuits, for courts strictly
                                                                                         13
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 14 of 76




                                   1   interpreted [the government knowledge provision] as barring FCA actions even when the

                                   2   government knew of the fraud only because the relator had reported it.”).

                                   3          In 1986, Congress once again amended the FCA to make it “‘a “more useful tool against

                                   4   fraud in modern times[.]”’” Id. (quoting Cook County v. United States ex rel. Chandler, 538 U.S.

                                   5   119, 133 (2003) (quoting S.Rep. No. 99–345, p. 2 (1986) (hereinafter “S. Rep. 99-345”))). The

                                   6   Senate Report that accompanied the 1986 amendments stated that the purpose of the amendments

                                   7   was to address the “severe” problem of fraud against the federal government and pointed to the

                                   8   “proliferation of cases [of fraud against the government] among some of the largest Government

                                   9   contractors.” S. Rep. 99-345 at pp. 1-2. Among the changes enacted in 1986 was replacement of

                                  10   the government knowledge bar with the public disclosure bar. Graham County, 559 U.S. at 294

                                  11   (“[A]pparently conclud[ing] that a total bar on qui tam actions based on information already in the

                                  12   Government’s possession thwarted a significant number of potentially valuable claims[,]”
Northern District of California
 United States District Court




                                  13   Congress replaced the government knowledge bar with the public disclosure bar in order to “strike

                                  14   a balance between encouraging private persons to root out fraud and stifling parasitic lawsuits

                                  15   such as the one in Hess.”).

                                  16          Under the 1986 amendments to the FCA, the public disclosure bar provided as follows:

                                  17                  No court shall have jurisdiction over an action under this section
                                                      based upon the public disclosure of allegations or transactions in a
                                  18                  criminal, civil, or administrative hearing, in a congressional,
                                                      administrative, or Government Accounting Office report, hearing,
                                  19                  audit, or investigation, or from the news media, unless the action is
                                                      brought by the Attorney General or the person bringing the action is
                                  20                  an original source of the information.

                                  21   31 U.S.C. § 3730(e)(4)(A). An “original source” was defined as “an individual who has direct and

                                  22   independent knowledge of the information on which the allegations are based and has voluntarily

                                  23   provided the information to the Government before filing an action under this section which is

                                  24   based on the information.” 31 U.S.C. § 3730(e)(4)(B).

                                  25          In 2010, Congress amended the FCA once again, as part of the Patient Protection and

                                  26   Affordable Care Act (“ACA”). See Pub. L. No. 111–148, § 10104(j)(2), 124 Stat. 119, 901–02

                                  27   (“2010 amendments”). Among other things, the 2010 amendments reflected an effort by Congress

                                  28   to “fix[ ] the False Claims Act’s public disclosure provision . . . [to] fairly and appropriately
                                                                                         14
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 15 of 76




                                   1   empower whistleblowers to come forward to expose fraud, which is a crucial way to save the

                                   2   government money and ensure the health and well-being of Americans.” 155 Cong. Rec. S13661-

                                   3   01, 155 Cong. Rec. S13661-01 (daily ed. Dec. 21, 2009), S13693 (statement of Sen. Leahy).

                                   4           A report by the House of Representatives that addressed the proposed changes to the FCA

                                   5   explained that the amendments were aimed at court decisions since the 1986 amendments that had

                                   6   “limited the reach of the False Claims Act, jeopardizing billions in Federal funds.” H.R. Rep. No.

                                   7   111-97 (2009) (“H.R. 111-97”), p. 5. With respect to proposed changes to the public disclosure

                                   8   bar, the report stated:

                                   9
                                                         When the 1986 amendments were enacted, Congress expressly stated
                                  10                     that the public disclosure bar was intended to bar only truly parasitic
                                                         qui tam lawsuits; the provision was not intended to bar suits solely
                                  11                     because the Government already knew of the fraud or could have
                                                         learned of the fraud from information in the public domain, such as
                                  12                     from a media report. Congress drafted the public disclosure bar to
Northern District of California




                                                         provide a balance between “encouraging people to come forward with
 United States District Court




                                  13                     information and preventing parasitic lawsuits.” Yet, despite this clear
                                                         congressional intent and Department of Justice recommendations,
                                  14                     courts have used the public disclosure bar to dismiss relators who
                                                         provided important information in cases still being pursued by the
                                  15                     Government.
                                  16   Id. at pp. 6-7.

                                  17           As amended in 2010, the public disclosure bar now provides:

                                  18                     (4)(A) The court shall dismiss an action or claim under this section,
                                                         unless opposed by the Government, if substantially the same
                                  19                     allegations or transactions as alleged in the action or claim were
                                                         publicly disclosed--
                                  20
                                                                 (i) in a Federal criminal, civil, or administrative hearing in
                                  21                             which the Government or its agent is a party;
                                  22                             (ii) in a congressional, Government Accountability Office, or
                                                                 other Federal report, hearing, audit, or investigation; or
                                  23
                                                                 (iii) from the news media, unless the action is brought by the
                                  24                             Attorney General or the person bringing the action is an
                                                                 original source of the information.
                                  25
                                                         (B) For purposes of this paragraph, “original source” means an
                                  26                     individual who either (i) prior to a public disclosure under subsection
                                                         (e)(4)(a), has voluntarily disclosed to the Government the information
                                  27                     on which allegations or transactions in a claim are based, or (2) who
                                                         has knowledge that is independent of and materially adds to the
                                  28                     publicly disclosed allegations or transactions, and who has
                                                                                           15
                                           Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 16 of 76



                                                         voluntarily provided the information to the Government before filing
                                   1                     an action under this section.
                                   2   31 U.S.C. § 3730(e)(4) (amended language in italics).

                                   3             “The italicized language has radically changed the ‘hurdle’ for relators.” Moore, 812 F.3d

                                   4   at 298. First, the jurisdictional language in § 3730(e)(4)(A) has been removed, making the public

                                   5   disclosure bar an affirmative defense rather than a matter of jurisdiction. Prather v. AT&T, Inc.,

                                   6   847 F.3d 1097, 1102 (9th Cir.), cert. denied, 137 S. Ct. 2309 (2017). Second, allowable

                                   7   disclosures under romanette (i) have been limited to disclosures in a federal hearing in which the

                                   8   Government was a party. Third, the second channel of disclosure, which previously included any

                                   9   “congressional, administrative, or Government Accounting Office report, hearing, audit, or

                                  10   investigation[,]” was modified to remove the word “administrative” and add the phrase “other

                                  11   Federal” before report. 31 U.S.C. § 3730(e)(4)(A)(ii). This narrowed the scope of the public

                                  12   disclosure bar by excluding state and local reports as permissible channels for disclosure. See, e.g.,
Northern District of California
 United States District Court




                                  13   Graham Cnty., 559 U.S. at 283 & n.1. Finally, the definition of an “original source” no longer

                                  14   contains a “direct” knowledge requirement, instead requiring that an original source have

                                  15   “knowledge that is independent of and materially adds to the publicly disclosed allegations or

                                  16   transactions.” 31 U.S.C. § 3730(e)(4)(B).

                                  17                   2. Contentions of the Parties
                                  18                       a. The Allergan Motion
                                  19             Allergan argues that Relator’s FCA claims fail under the public disclosure bar because

                                  20   they are based on information that is drawn from the “public patent prosecution files, which have

                                  21   been available for many years to anyone with an Internet connection.” Allergan Motion at 10. In

                                  22   particular, Allergan points to the prosecution histories of the patents at issue, all of which have

                                  23   been published on the Patent Office’s Patent Application Information Retrieval website (“PAIR”).

                                  24   Id. at 10 n. 10.9 Allergan also points to allegations in the FAC that refer to publicly available

                                  25

                                  26   9
                                           The Patent Office’s Manual of Patent Examining Procedure explains that:
                                  27                    [t]here is both a public and private side to PAIR. In public PAIR,
                                                        information is available relating to issued patents, published patent
                                  28                    applications, and applications to which a patented or published
                                                        application claims domestic priority. In private PAIR, an applicant (or
                                                                                          16
                                         Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 17 of 76




                                   1   materials filed with or published by the U.S. Federal Trade Commission (“FTC”), the U.S.

                                   2   Securities and Exchange Commission (“SEC”) and the U.S Food and Drug Administration

                                   3   (“FDA”), arguing that these also publicly disclosed the allegations and/or transactions that are the

                                   4   basis of Relator’s claims. Id. at 12 (citing FAC ¶¶ 47- 48, 58 104-109, 112-116, 132-136, 155;

                                   5   Declaration of Emma Strong in Support of Allergan Defendants’ Motion to Dismiss Relator’s

                                   6   First Amended Complaint (“Strong Decl.”), Exs. 48-55, 58-66). Allergan further asserts that

                                   7   Relator is not an “original source” under either of the tests set forth in 31 U.S.C. § 3730(e)(4)(B).

                                   8   Id. at 8-9.

                                   9           As to the FCA claims based on Allergan’s alleged fraud in connection with the Went

                                  10   Patents, Allergan argues that Relator essentially admits in the FAC that his claims are based on

                                  11   “what ‘[t]he prosecution histories for the Went patents . . . show.’” Id. at 11 (quoting FAC ¶ 90).

                                  12   In particular, Allergan points to Relator’s allegation that “in sum” Dr. Went made a “false”
Northern District of California
 United States District Court




                                  13   statement in the application and “knew this was false because in a separate, related patent

                                  14   application within the same family, he disclosed the actual results of the ME110 Study.” Id.

                                  15   (quoting FAC ¶ 83). Further, Allergan argues, the “embellishments” on Relator’s theory alleged in

                                  16   the FAC are based on other publicly available materials in the Went Patent prosecution history.

                                  17   Id. (citing FAC ¶¶ 58-90; Strong Decl., Ex. 35 (Feb. 8, 2011 Non-Final Rejection); id., Ex. 36

                                  18   (May 11, 2011 Declaration of Sid Gilman); id., Ex. 37 (June 21, 2010 Office Action); id., Ex. 43,

                                  19   (October 24, 2012 Office Action); id., Ex. 44 (May 8, 2013 Abandonment)).

                                  20           Similarly, as to the FCA claims based on Allergan’s alleged fraud in obtaining the ’009

                                  21

                                  22                    his or her registered patent attorney or registered patent agent) can
                                                        securely track the progress of his or her application(s) through the
                                  23                    [Patent Office]. Private PAIR makes available information relating to
                                                        unpublished patent applications, but the applicant must associate a
                                  24                    Customer Number with the application to obtain access.
                                  25   Manual of Patent Examining Procedure § 1730(II)(B)(1)(c). As Allergan correctly notes, “[patent
                                       applications are ‘published . . . promptly after the expiration of a period of 18 months from the
                                  26   earliest filing date for which a benefit is sought.’” Allergan Motion at 10 n. 10 (quoting 35 U.S.C.
                                       § 122(b)(1)(A)). “After that point, the ‘complete record of the proceedings before the [Patent
                                  27   Office]’ Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005), is a ‘matter[ ] of public
                                       record’ under 37 C.F.R. § 1.11(d) (promulgated Sept. 20, 2000) . . . .” Id. In this case, it is
                                  28   undisputed that all of the materials from the patent prosecution histories upon which Relator relies
                                       are available on public PAIR.
                                                                                           17
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 18 of 76




                                   1   patent, Allergan argues that the allegations of the FAC show that both the “true” and “false” state

                                   2   of affairs were publicly disclosed because Relator alleges that Forest Laboratories made a

                                   3   particular disclosure of prior art “at an earlier phase of the prosecution” but failed to do so again

                                   4   later, leading to the allegedly improper issuance of the patent. Id. (citing FAC ¶ 96 (referring to

                                   5   Strong Decl., Ex. 31 (Aug. 14, 2006 Information Disclosure Statement); id., Ex. 30 (Oct. 7, 2009

                                   6   List of References); id., Ex. 29 (June 16, 2005 Specification); and id., Ex. 27 (Mar. 15, 2011

                                   7   Claims))); see also Allergan Motion, Appendix A (Prior Public Disclosures chart) (“Allergan

                                   8   Appendix A”). In addition, Allergan argues that “[e]verything that follows after the Relator’s

                                   9   allegations about the [Patent Office] proceedings is also readily available in the public record, and

                                  10   . . . Relator often helpfully even cites the relevant source” in the FAC. Allergan Motion at 12

                                  11   (listing allegations in the FAC and public records cited); see also Allergan Appendix A.

                                  12          According to Allergan, the transactions described in the public record with respect to the
Northern District of California
 United States District Court




                                  13   Went Patents and ’009 patent are sufficient to constitute public disclosures under the Ninth

                                  14   Circuit’s decisions in A-1 Ambulance Serv., Inc. v. California, 202 F.3d 1238, 1243 (9th Cir.

                                  15   2000) and Amphastar Pharm. Inc. v. Aventis Pharma SA, 856 F.3d 696, 700 (9th Cir. 2017),

                                  16   which “confirm that Relator’s Complaint must be dismissed.” Id.

                                  17          In addition to arguing that the “transaction” prong of the public disclosure bar is satisfied,

                                  18   Allergan asserts that the “allegation” prong is met because the allegation that Defendants

                                  19   improperly obtained various patents that allowed them to charge monopoly prices was the subject

                                  20   of a “widely publicized 2014 suit [in which] the State of New York alleged that certain defendants

                                  21   engaged in anticompetitive conduct aimed at keeping generic competitors to Namenda® from

                                  22   entering the market by suspending sales of an earlier version of Namenda® (Namenda® IR) upon

                                  23   its launch of the new Namenda® XR.” Id. at 13-14. Allergan points to a Law360 article that

                                  24   described a “follow-up class action,” stating:

                                  25                  Defendants’ exclusionary conduct has delayed, prevented and
                                                      impeded the sale of generic memantine hydrochloride [Namenda®]
                                  26                  in the U.S., and unlawfully enabled Forest to sell significantly more
                                                      branded memantine hydrochloride at artificially inflated prices,” the
                                  27                  complaint said. “As a consequence, plaintiff[s] . . . have sustained
                                                      substantial losses and damage . . . in the form of overcharges.
                                  28
                                                                                         18
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 19 of 76




                                   1   Id. at 14 (quoting Strong Decl., Ex. 65 (June 9, 2015 Law360 Article)). Although the

                                   2   investigation by the State of New York did not expressly allege fraud on the Patent Office,

                                   3   Allergan argues that it was sufficient to show that an in-depth review of Allergan’s conduct with

                                   4   respect to the Namenda® line of patents was conducted and therefore, that Relator’s “overlapping

                                   5   allegations about Defendants’ alleged foreclosure of generics was not necessary to put the

                                   6   government ‘on the trail’ of any alleged fraud.” Id. (citing United States ex rel. Reed v. KeyPoint

                                   7   Gov’t Sols., 923 F.3d 729, 744 (10th Cir. 2019)). This conclusion is further supported, Allergan

                                   8   argues, by the fact that in December 2014 a generic manufacturer initiated a proceeding before the

                                   9   Patent Office challenging the validity of one of the Went Patents, the ’085 patent, based on

                                  10   anticipation and obviousness. Id. (citing Strong Decl., Ex. 47 (petition for Inter Partes review of

                                  11   the ’085 patent)).

                                  12          Allergan argues further that all of these public disclosures occurred in a public source
Northern District of California
 United States District Court




                                  13   recognized by the FCA. Id. First, it argues that the documents that are part of the prosecution

                                  14   histories of proceedings before the Patent Office constitute government “reports” under §

                                  15   3730(e)(4)(A)(ii) because prosecution histories are, by law, published as “an official, formal

                                  16   statement of federal proceedings.” Id. at 15 (citing 37 C.F.R. § 1.211). Likewise, it argues that

                                  17   the SEC filings and FDA materials upon which Relator relies are government “reports” under the

                                  18   FCA. Id. at 15-16. Second, Allergan contends that “[t]o the extent they did not occur in federal

                                  19   ‘reports,’ the disclosures here occurred in ‘news media’ as the term is used” in the FCA. Id. at 16.

                                  20   In addition, Allergan argues that the Patent Office prosecution histories, SEC filings and FDA

                                  21   materials discussed above also qualify as “news media” because they are all available online on

                                  22   websites “expressly designed for the purpose of disclosing them” and also through various

                                  23   commercial services. Id. at 16-17.

                                  24          Finally, Allergan argues that Relator is not an original source. Id. at 17. According to

                                  25   Allergan, Relator has not alleged any facts establishing that before any public disclosure was made

                                  26   he voluntarily provided the government the “information on which allegations or transactions in

                                  27   [the] claim are based.” Id. (quoting 31 U.S.C. § 3730(e)(4)(B)(ii)). Although Relator does allege

                                  28   he is an original source, this is not enough to defeat the public disclosure bar, Allergan asserts,
                                                                                         19
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 20 of 76




                                   1   because these allegations are conclusory and are not supported by specific factual allegations. Id.

                                   2   (citing United States v. Kimberly-Clark Corp., No. LA CV-14-08313 JAK (JPRx), 2017 WL

                                   3   10439690, at *8 (C.D. Cal. Nov. 30, 2017)).

                                   4          Further, Allergan argues that because Relator’s knowledge is derived from piecing together

                                   5   public disclosures, he cannot qualify as an original source. Id. at 18. In particular, Allergan

                                   6   argues that Relator did not have preexisting knowledge that he provided to the government prior to

                                   7   public disclosure of the information; nor did he have “independent knowledge” prior to public

                                   8   disclosure. Id. (citing Amphastar, 856 F.3d at 705; Malhota v. Steinberg, 770 F.3d 853, 860 (9th

                                   9   Cir. 2014)). Allergan also argues that Relator cannot be an original source simply “by applying

                                  10   specialized knowledge of legal and patent issues to publicly disclosed ‘transactions.’” Id. (citing

                                  11   U.S.A. ex rel. Calva v. Impac Secured Assets Corp., No. SACV161983JVSJCGX, 2018 WL

                                  12   6016152, at *8 (C.D. Cal. June 12, 2018); Prather v. AT&T, Inc., 847 F.3d 1097, 1105 (9th Cir.),
Northern District of California
 United States District Court




                                  13   cert. denied, 137 S. Ct. 2309 (2017); A-1 Ambulance, 202 F.3d at 1245).

                                  14          Relator argues in his Opposition that the public disclosure bar does not apply to his FCA

                                  15   claims against Allergan because the 2010 amendments to the FCA narrowed the public disclosure

                                  16   bar, limiting the types of hearings and proceedings that trigger the public disclosure bar and

                                  17   lowering the threshold for qualifying as an original source. Allergan Opposition at 3, 21-22.

                                  18   Relator argues that Allergan’s reliance on the investigation and lawsuit against Allergan by New

                                  19   York State is misplaced because it did not involve “substantially the same allegations or

                                  20   transactions,” as is required under § 3730(e)(4)(A); rather, it involved a different drug (Namenda®

                                  21   IR) and there was no allegation of fraud on the Patent Office in that lawsuit. Id. at 22-23 (citing

                                  22   Mateski, 816 F.3d at 577). Similarly, Relator argues, the proceeding by a generic manufacturer

                                  23   before the PTAB in which it challenged one of the Went Patents was not a proceeding that

                                  24   involved the federal government and thus does not satisfy § 3730(e)(4)(A)(i)). Id. at 23. Relator

                                  25   further asserts that Allergan does “not even suggest that the challenger alleged fraud on the Patent

                                  26   Office” in the PTAB proceeding, which the PTAB would not have had jurisdiction to consider in

                                  27   any event because it “has no jurisdiction to hear claims based on fraud.” Id. (citing 35 U.S.C. §

                                  28   311(b)).
                                                                                        20
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 21 of 76




                                   1          Relator also rejects Allergan’s argument that the transactions from which fraud can be

                                   2   inferred were publicly disclosed because they are reflected in the publicly available patent

                                   3   prosecution histories, countering that the publication of patent prosecution histories on PAIR does

                                   4   not make them federal “reports” or “news media” under the FCA. Id. at 23-24. According to

                                   5   Relator, “[l]ike the PACER system for courts, PAIR reproduces the vast majority of documents

                                   6   submitted in a patent prosecution [and] as with PACER, documents appear on PACER in real time

                                   7   as they are filed electronically.” Id. Relator points out that while Allergan contends these

                                   8   documents fall under the 31 U.S.C. § 3730(e)(4)(A)(ii) as “reports,” it “assiduously avoids” the

                                   9   argument that the patent prosecution history constitutes a “hearing in which the Government or

                                  10   its agent is a party” for the purposes of 31 U.S.C. § 3730(e)(4)(A)(i) because a “patent prosecution

                                  11   is an ex parte administrative proceeding in which the Government is not a party.” Id. As such,

                                  12   Relator argues, patent proceedings “fall squarely within the category of hearings that Congress
Northern District of California
 United States District Court




                                  13   sought to carve out of the public disclosure bar in 2010.” Id.

                                  14          Relator argues that his interpretation of the public disclosure bar in the wake of the 2010

                                  15   amendments is supported “[f]irst and foremost” by the statutory text of 31 U.S.C. § 3730(e)(4).

                                  16   Id. at 25. In particular, he argues that Allergan’s reading of the statute would nullify the new

                                  17   limitation that Congress added to the public disclosure bar in romanette (i) when it inserted the

                                  18   phrase “in which the Government or its agent is a party.” Id. According to Relator, such an

                                  19   interpretation of the public disclosure bar violates the rule of statutory construction that “the

                                  20   specific governs the general” and courts are “obliged to give effect, if possible, to every word

                                  21   Congress used.” Id. (quoting RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639,

                                  22   645 (2012) and Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 617, 632 (2018)). Were the Court

                                  23   to accept Allergan’s reading of the statute, Relator contends, the new limitation in romanette (i)

                                  24   would be nullified for “each and every proceeding with a public docket – a tremendous share of

                                  25   private hearings including not only patent prosecutions, but also private federal litigation (for

                                  26   which PACER automatically posts electronically filed documents to the web).” Id.

                                  27          Relator argues further that there has been no case since the 2010 amendments in which a

                                  28   court has held that “documents available only on PAIR trigger the public disclosure bar under the
                                                                                         21
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 22 of 76




                                   1   current version of the statute.” Id. He further asserts that the Supreme Court’s decision in

                                   2   Schindler Elevator Corp. v. U.S. ex rel. Kirk, 563 U.S. 401, 409 (2011) (“Schindler”) supports his

                                   3   reading of the amended version of the public disclosure bar as that case emphasizes the “ordinary

                                   4   meaning” of the language of the public disclosure bar and the necessity of considering the

                                   5   provision’s “entire text” as an “integrated whole.” Id. at 25-26 (citing Schindler, 563 U.S. at 408).

                                   6   Relator also argues that the “PAIR system is nothing like” the written response that the Supreme

                                   7   Court found in Schindler was a “report” under the FCA. Id. In that case, Relator contends, the

                                   8   written response to a Freedom of Information Act (“FOIA”) request was “prepared by federal

                                   9   employees who were required to ‘notify the person making such request of [the agency’s]

                                  10   determination and the reasons therefor,’” and thus “fell within the ordinary definition of a

                                  11   ‘report.’” Id. at 26 (citing Schindler, 563 at 410). In contrast, Relator asserts, “nobody would say

                                  12   that an affidavit, prepared by a private inventor and submitted to the Patent Office in connection
Northern District of California
 United States District Court




                                  13   with a patent application, constitutes a ‘Federal report’ or ‘news media.’” Id.

                                  14          Relator also argues that to the extent Allergan relies on cases in which courts have found

                                  15   that databases available on government websites “should qualify as ‘reports’ when they are

                                  16   ‘readily available’ and ‘easily navigable,’” those cases do not apply to PAIR because the PAIR

                                  17   database does not meet those requirements. Id. at 26-27 (citing Allergan Motion at 16 (quoting

                                  18   United States ex rel. Rosner v. WB/Stellar IP Owner, L.L.C., 739 F. Supp. 2d 396, 405, 407

                                  19   (S.D.N.Y. 2010) and citing United States ex rel. Calilung v. Ormat Indus., Ltd., No. 3:14-CV-

                                  20   00325-RCJ, 2015 WL 1321029, at *16 (D. Nev. Mar. 24, 2015) (holding under the current version

                                  21   of the public disclosure bar that SEC filings are “reports” because they are “required by the SEC

                                  22   and the information contained therein [is] made readily available to the public on easily navigable

                                  23   websites by the SEC”); United States, ex rel. Liotine v. CDW Gov’t, Inc., No. 05-33-DRH, 2009

                                  24   WL 3156704, at *6 (S.D. Ill. Sept. 29, 2009) (holding under pre-2010 version of the FCA that

                                  25   information on a university website was not a report because “several steps had to be taken to even

                                  26   locate the article as it is currently archived on the University’s website” and therefore it was not

                                  27   “readily available to the public.”)). According to Relator, unlike the websites in the cases upon

                                  28   which Allergan relies, the PAIR database is not “easily navigable” as it contains “the entire
                                                                                         22
                                         Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 23 of 76




                                   1   histories for millions of patent applications, is difficult to search (and cannot be searched using

                                   2   external search engines), and . . . utilizes opaque docket sheets providing almost no descriptive

                                   3   information about the contents of particular files.” Id. at 27.

                                   4           Similarly, Relator asserts that the policy behind the public disclosure bar would not be

                                   5   served by finding that documents on PAIR are “reports” as this database contains “mountains of

                                   6   raw information submitted by third parties” and there is “no reasons to assume that the

                                   7   government is likely to be aware of the information in the database.” Id. at 27. According to

                                   8   Relator, because patent applicants are required to provide the Patent Office with all material

                                   9   related to patentability, including prior art – and those prior art citations “by their very nature are

                                  10   public” – Allergan’s argument would, if accepted, lead to the result that “there could never be a

                                  11   qui tam action based on a defendant’s knowing omission of prior art materials to the Patent Office

                                  12   . . . .” Id. at 27-28.
Northern District of California
 United States District Court




                                  13           Finally, Relator argues that Allergan’s “news media” argument was recently rejected in

                                  14   Integra, No. CV 17-1694 PSG (SSX), 2019 WL 3282619, at *11 (C.D. Cal. July 16, 2019), and

                                  15   that this Court should reject that argument for the reasons stated in Integra. According to Relator,

                                  16   in Integra the court found that cases that have “treat[ed] broad swaths of the Internet as ‘news

                                  17   media’ have ignored the Supreme Court’s guidance in Schindler to construe terms in the public

                                  18   disclosure bar consistently with their ordinary meaning.” Id. at 28.

                                  19           As to the question of whether Relator is an “original source” and therefore falls outside the

                                  20   ambit of the public disclosure bar (as Relator contends), Relator argues that this is a fact question

                                  21   that cannot be resolved on the pleadings. Id. at 28-29. In addition, while he acknowledges that a

                                  22   relator’s specialized expertise did not make a relator an “original source” prior to 2010, Relator

                                  23   argues that the amended definition of “original source” allows claims based on a relator’s

                                  24   knowledge “about the intricacies of drug patents” because “[u]nder the new statute, the key

                                  25   question is whether the Relator’s knowledge ‘materially adds to’ the publicly disclosed allegations

                                  26   or transactions.” Id. at 29 (quoting Moore, 812 F.3d 294, 306 (3d Cir. 2016)).

                                  27           In its Reply, Allergan asserts that Relator does not dispute that: 1) “substantially the same .

                                  28   . . transactions” were publicly disclosed in public Patent Office sources; and 2) he obtained the
                                                                                          23
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 24 of 76




                                   1   information that is the basis for his FCA claims against Allergan from those public documents and

                                   2   not from his own “primary knowledge.” Allergan Reply at 2. Allergan rejects Relator’s argument

                                   3   that documents in patent prosecution histories are not “reports” under the FCA as amended in

                                   4   2010, arguing that in amending subsection § 3730(e)(4)(A) Congress “reinforced the ‘broad

                                   5   ordinary meaning of “report”’ in the pre-2010 statute.” Id. at 3 (quoting Schindler, 563 U.S. at

                                   6   408).

                                   7           Allergan also argues that the report at issue in Schindler, a “VETS-100” filing that the

                                   8   government was required to publish under FOIA, was analogous to the documents in the patent

                                   9   prosecution histories here, which the government is also required by law to publish. Id. at 4

                                  10   (citing Schindler, 563 U.S. at 411 & n. 6). According to Allergan, “[t]he only notable difference

                                  11   from the facts in Schindler is that someone (like Relator here) can go online, find the materials

                                  12   connected to a certain patent application (or various other criteria), press ‘search,’ and see the
Northern District of California
 United States District Court




                                  13   official records right away rather than typing up the same request, mailing it off, and paying a fee

                                  14   for copies returned weeks or months later under FOIA.” Id. Allergan argues that if anything, this

                                  15   difference lends support to the conclusion the public prosecution histories are “reports” under the

                                  16   reasoning of Schindler. Id.

                                  17           Courts have applied similar reasoning, Allergan asserts, to a “wide variety of materials

                                  18   submitted to federal agencies under various regulatory schemes and subsequently released to the

                                  19   public[,]” including drug product utilization data submitted to the FDA and customs data provided

                                  20   by shippers to the Department of Homeland Security. Id. at 4-5 (citing Allergan Motion at 15 n.

                                  21   11) (citing United States ex rel. Colquitt v. Abbott Labs., 864 F. Supp. 2d 499, 518 (N.D. Tex.

                                  22   2012) , aff’d, 858 F.3d 365 (5th Cir. 2017); United States ex rel. Doe v. Staples, Inc., 932 F. Supp.

                                  23   2d 34, 40 (D.D.C. 2013), aff’d, 773 F.3d 83 (D.C. Cir. 2014); United States ex rel. Customs Fraud

                                  24   Investigations, LLC v. Victaulic Co., 2014 WL 4375638, at *10 (E.D. Pa. Sept. 4, 2014); United

                                  25   States ex rel. Conrad v. Abbott Labs., Inc., No. 02–11738, 2013 WL 682740, at *5 (D. Mass. Feb.

                                  26   25, 2013)). Similarly, Allergan argues, courts have uniformly found that the FCA’s definition of a

                                  27   federal “report” in the wake of the 2010 amendments covers “the vast trove of dense corporate

                                  28   filings submitted to the SEC under the securities laws and made public on the SEC’s EDGAR
                                                                                         24
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 25 of 76




                                   1   website.” Id. at 5 (citing United States ex rel. Calilung v. Ormat Indus., Ltd., No. 3:14-CV-00325-

                                   2   RCJ, 2015 WL 1321029, at *16 (D. Nev. Mar. 24, 2015)). Allergan argues that Relator offers no

                                   3   explanation why corporate filings with the SEC that are available on EDGAR would be “reports”

                                   4   under the FCA while public filings with the Patent Office available on PAIR would not be

                                   5   “reports.” Id.

                                   6          Allergan also rejects Relator’s argument that filings on PAIR should not be considered

                                   7   “reports” because it is unlikely the government would have reviewed patent dockets or be “likely

                                   8   to know” the information. Id. According to Allergan, the Supreme Court has “squarely rejected”

                                   9   this approach, holding that the question of whether the government knows the information “is ‘not

                                  10   . . . the right question’ because the ‘statutory touchstone, once again, is whether the allegations of

                                  11   fraud have been “public[ly] disclos[ed],” § 3730(e)(4)(A), not whether they have landed on the

                                  12   desk of a DOJ lawyer.’” Id. (quoting Graham Cty., 559 U.S. at 300).
Northern District of California
 United States District Court




                                  13          Allergan also challenges Relator’s argument that the patent prosecution materials are not

                                  14   “news media,” asserting that this is an “expansive category” and that by leaving this subsection

                                  15   unchanged when it amended the FCA in 2010, Congress implicitly approved the many pre-2010

                                  16   court decisions interpreting the term broadly to include information on public websites maintained

                                  17   to disseminate information to the general public. Id. at 6 (citing United States ex rel. Shea v.

                                  18   Cellco P’ship, 863 F.3d 923, 933, 934 (D.C. Cir. 2017) (stating that “[n]either party disputes that

                                  19   publicly available websites can fall in that category” both before and after amendments); United

                                  20   States ex rel. Harper v. Muskingum Watershed Conservancy Dist., No. 5:13-CV-2145, 2015 WL

                                  21   7575937, at *6 (N.D. Ohio Nov. 25, 2015) (“Courts have repeatedly held that information on

                                  22   readily accessible public websites constitutes public disclosure.” (quotation omitted)), aff’d, 842

                                  23   F.3d 430 (6th Cir. 2016)). Allergan argues that to the extent the court in Integra adopted a

                                  24   narrower interpretation of “news media,” that case is distinguishable because the actual materials

                                  25   in that case were directed to an internal audience, were designated “Proprietary and Confidential,”

                                  26   and could only be accessed by typing in a precise URL, which brought up hundreds of folders that

                                  27   were labeled only in “gibberish” file names; in contrast, PAIR contains materials that Congress

                                  28   has determined should be made available to the public and is public-facing. Id. at 7 (citing
                                                                                         25
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 26 of 76




                                   1   Integra, 2019 WL 3282619, at *13).

                                   2          Finally, Allergan argues that the 2010 amendments to the FCA did not change the

                                   3   definition of “original source” or the rule that reliance on specialized knowledge is not sufficient

                                   4   to avoid the public disclosure bar. Id. at 7 (citing United States ex rel. Calva v. Impac Secured

                                   5   Assets Corp., No. SACV 16-1983 JVS(JCGx), 2018 WL 6016152, at *8 (C.D. Cal. June 12,

                                   6   2018); Ormat, 2015 WL 1321029, at *19). Allergan argues that Relator concedes he is not an

                                   7   “original source” under the pre-2010 version of the FCA. Id. It also argues that Relator’s reliance

                                   8   on Moore is misplaced because in that case, the relator relied on specific details learned through

                                   9   discovery that were not publicly disclosed about the “crux of the alleged fraud.” Id. at 8 (citing

                                  10   Moore, 812 F.3d 294 (3d Cir. 2016)). Moreover, Allergan argues, the Third Circuit subsequently

                                  11   “weighed in directly on the issue, explaining that it still ‘appl[ies] the public disclosure bar to

                                  12   parasitic suits in which a relator uncovers a fraud based only on the application of background
Northern District of California
 United States District Court




                                  13   knowledge or experience to the publicly available facts.’” Id. (quoting United States v. Omnicare,

                                  14   Inc., 903 F.3d 78, 89 (3d Cir. 2018)).

                                  15                  b. The Adamas Motion
                                  16          Adamas, like Allergan, invokes the public disclosure bar in its motion. Adamas argues

                                  17   that Relator’s complaint “does little more than repeat ‘inequitable conduct’ allegations from

                                  18   previous patent infringement litigation” relating to Namenda XR® and Namzaric® in 2014 and

                                  19   2015. Adamas Motion at 1 (citing Declaration of Anthony Portelli in Support of Motion to

                                  20   Dismiss Amended Complaint (“Portelli Decl.”), Exs. 1-4 (Answers and Counterclaims by

                                  21   defendants Amneal Pharmaceuticals LLC (“Amneal”) and Amerigen Pharmaceuticals,

                                  22   Inc.(“Amerigen”) in three District of Delaware lawsuits brought against them by Forest

                                  23   Laboratories (hereinafter, “the Delaware actions”)). In particular, Adamas asserts that Amneal

                                  24   and Amerigen, manufacturers seeking to manufacture generics of Namenda XR® and Namzaric®,

                                  25   asserted in the Delaware actions that six of the Went Patents had been obtained by inequitable

                                  26   conduct committed during prosecution, namely, intentional misrepresentations in the Original

                                  27   Went Declaration and two similar Went declarations submitted to the Patent Office regarding the

                                  28   side effect results of the ME110 Study. Id. at 6-7 (citing Portelli Decl., Ex. 1 (Amneal Amended
                                                                                          26
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 27 of 76




                                   1   Answer, filed July 2014 in Delaware actions)). According to Adamas, Amneal and Amerigen

                                   2   cited the 2012 Went Declaration (which contained the actual data from the ME110 Study, as

                                   3   discussed above) to show that the misrepresentations were intentional. Id.; see also Adamas

                                   4   Motion, Attachment A (comparing allegations in FAC with alleged public disclosures in Delaware

                                   5   actions).

                                   6          Adamas further asserts that it disclosed the inequitable conduct allegations from the

                                   7   Delaware actions to the Patent Office in 2016, when it filed two Information Disclosure

                                   8   Statements (“IDSs”) listing documents relevant to patent applications in the Went family of

                                   9   patents and including in the list the Amneal Amended Answer. Id. at 7 (citing Portelli Decl., Ex. 5

                                  10   (April 4, 2016 IDS filed in connection with Patent Application 15/090,396); id., Ex. 6 (April 4,

                                  11   2016 IDS filed in connection with Patent Application 15/090,400)). In both IDSs, the Amneal

                                  12   Amended Answer is listed as document no. 540. Id. According to Adamas, the Amneal Amended
Northern District of California
 United States District Court




                                  13   Answer was attached to the IDSs. Id. Adamas further represents that the patent litigation with

                                  14   Amneal and Amerigen settled before the inequitable conduct allegations were adjudicated and that

                                  15   the Federal Circuit invalidated six of the Went Patents for other reasons in 2018. Id. According to

                                  16   Adamas, the settlement agreements were sent to the Antitrust Division of the U.S. Department of

                                  17   Justice and the U.S. Federal Trade Commission and neither objected to the agreements. Id.

                                  18          Adamas argues that the allegations of fraud by Amneal and Amerigen are “substantially

                                  19   the same allegations” as Relator asserts in this case for the purposes of § 3730(e)(4)(A). Id. at 12-

                                  20   13. Adamas further asserts that even apart from Amneal and Amerigen’s allegations, all of the

                                  21   transactions necessary to establish fraudulent conduct had been publicly disclosed before Relator

                                  22   brought this action because, as Allergan also argues, all of the material transactions necessary to

                                  23   show that fraud had occurred were in the patent prosecution history and had been publicly

                                  24   disclosed on PAIR. Id. at 13-15. Like Allergan, Adamas argues that these materials qualify as

                                  25   both federal “reports” and “news media” under §§ 3730(e)(4)(A)(ii) & (iii).

                                  26          Adamas also argues that Relator is not an original source under the FCA for the same

                                  27   reasons offered by Allergan.

                                  28          In his Opposition, Relator makes many of the same arguments he makes against Allergan
                                                                                        27
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 28 of 76




                                   1   in support of his contention that the public disclosure bar does not apply. Relator also rejects the

                                   2   additional arguments made by Adamas that the public disclosure bar applies because the same

                                   3   allegations of fraud were already made in the Delaware actions by Amneal and Amerigen and

                                   4   disclosed in the IDSs submitted to the Patent Office. Adamas Opposition at 16-18. Relator argues

                                   5   that the allegations of fraud made by Amneal and Amerigen in the Delaware actions do not

                                   6   constitute public disclosures under the post-2010 version of the FCA because that litigation did

                                   7   not include the government as a party, as is now required under § 3730(e)(4)(A)(i). Id. at 16. Nor

                                   8   does the fact that these documents are available on PACER make them federal “reports” or “news

                                   9   media,” Relator argues, as such a reading of the FCA would be inconsistent with the plain

                                  10   meaning of § 3730(e)(4)(A) and the reasoning of Integra for the same reasons materials posted on

                                  11   PAIR are not federal “reports” or “news media.” Id. at 17. Relator also argues that the IDSs do

                                  12   not constitute public disclosures, asserting that “they do not actually disclose anything material
Northern District of California
 United States District Court




                                  13   about the fraud alleged in the Complaint [but rather], they merely list the generic ANDA filers’

                                  14   pleadings – without any description whatsoever – along with thousands of other references also

                                  15   missing any meaningful descriptions.” Id. at 18.

                                  16            In its Reply, Adamas argues that the IDSs contain “substantially the same allegations” as

                                  17   Relator advances in this case and that Relator mischaracterizes the IDSs when he says they are

                                  18   merely a list of patent infringement litigation documents; in fact, Adamas argues, an IDS must

                                  19   include legible copies of the documents listed in it as attachments and thus the Amneal

                                  20   counterclaims were included with the IDSs that were submitted to the Patent Office. 10 Adamas

                                  21   Reply at 5. Adamas further contends that Relator is wrong in asserting that the IDSs could not

                                  22   have alerted the government to the fraud alleged by Amneal and Allergan given that the Patent

                                  23   Office is required, under federal regulations, to review the documents attached to IDSs. Id. (citing

                                  24   37 C.F.R. §§ 1.97 & 1.98(a)). Further, Adamas asserts, the Patent Examiner certified that she did,

                                  25   in fact, consider the documents disclosed in the IDSs. Id. (citing Second Declaration of Anthony

                                  26   Portelli in Support of Motion to Dismiss Amended Complaint by Adamas Pharma, LLC (“Second

                                  27
                                       10
                                  28     At oral argument, Adamas conceded, however, that while the IDSs are available on PAIR, the
                                       documents listed in them (including Amneal’s Amended Answer in the Delaware actions) are not.
                                                                                     28
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 29 of 76




                                   1   Portelli Decl.”), Exs. 1 & 2 (copies of IDSs that were marked up and signed by the Patent

                                   2   Examiner)). Adamas argues that Relator’s reliance on the fact that the government was not a party

                                   3   to the patent litigation in which Amneal and Amerigen made their fraud allegations is misplaced

                                   4   because the materials filed in these cases are both federal “reports” and “news media” even if they

                                   5   do not qualify as a public disclosure under § 3730(e)(4)(A)(i). Id. at 5-7.

                                   6                3. Discussion
                                   7          “The public disclosure bar is triggered if three conditions are met: ‘(1) the disclosure at

                                   8   issue occurred through one of the channels specified in the statute; (2) the disclosure was “public”;

                                   9   and (3) the relator’s action is “based upon” the allegations or transactions publicly disclosed.’”

                                  10   United States ex rel. Solis v. Millennium Pharm., Inc., 885 F.3d 623, 626 (9th Cir. 2018) (quoting

                                  11   Mateski, 816 F.3d at 570) (citation omitted). Here, the parties’ disputes turn on the first and third

                                  12   elements of this test as it is undisputed that the disclosures cited in Defendants’ motions were
Northern District of California
 United States District Court




                                  13   “public.” For the reasons stated below, the Court finds that the “based upon” requirement is

                                  14   satisfied but that the disclosures did not occur through one of the channels specified in the statute.

                                  15
                                                        a. Are Relator’s Claims Based Upon Substantially Similar Allegations or
                                  16                       Transactions?
                                  17          “[F]or a relator’s allegations to be ‘based upon’ a prior public disclosure, ‘the publicly

                                  18   disclosed facts need not be identical with, but only substantially similar to, the relator’s

                                  19   allegations.’” Mateski, 816 F.3d at 573 (citation omitted). Facts showing fraud may be publicly

                                  20   disclosed either in the form of direct allegations of fraud or through disclosure of transactions that

                                  21   give rise to an inference of fraud. Id. at 571 (holding that although the terms “allegation” and

                                  22   “transaction” as used in § 3730(e)(4)(A) are not defined in the FCA, courts have held that

                                  23   “allegation” refers to a direct claim of fraud and “transaction” refers to facts from which fraud can

                                  24   be inferred.). In the latter scenario, fraud is publicly disclosed where the “material elements of

                                  25   the allegedly fraudulent ‘transaction’ are disclosed in the public domain.’” Id. (quoting United

                                  26   States ex rel. Found. Aiding the Elderly v. Horizon W., 265 F.3d 1011, 1014 (9th Cir.), opinion

                                  27   amended on denial of reh’g sub nom. United States ex rel. Found. Aiding the Elderly v. Horizon

                                  28   W., Inc., 275 F.3d 1189 (9th Cir. 2001) and citing A-1 Ambulance Serv., Inc. v. California, 202
                                                                                         29
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 30 of 76




                                   1   F.3d 1238, 1243 (9th Cir. 2000)).

                                   2                        i. Allegations of Fraud
                                   3           Allergan and Adamas assert that the same allegations of fraud that are the basis for

                                   4   Relator’s claims in this action were disclosed in: 1) a lawsuit brought by the State of New York

                                   5   (“the New York action”) in which it was alleged that Allergan engaged in anticompetitive

                                   6   conduct aimed at keeping generic competitors to Namenda® XR from entering the market; 2) a

                                   7   challenge to the ’085 patent brought before the Patent Office based on obviousness and

                                   8   anticipation; and 3) the assertions of fraud by Amneal and Amerigen in the Delaware actions.

                                   9   Only the last of these involved allegations of fraud that are substantially similar to the allegations

                                  10   in this case.

                                  11           In the New York action, the misconduct alleged by the State of New York was not

                                  12   inequitable conduct before the Patent Office, which is the crux of Relator’s fraud claim here.
Northern District of California
 United States District Court




                                  13   Instead, in the New York lawsuit it was alleged that Allergan engaged in anticompetitive conduct

                                  14   aimed at keeping generic competitors to Namenda® XR from entering the market by suspending

                                  15   sales of an earlier version of Namenda®. Nor does Allergan’s citation to United States ex rel.

                                  16   Reed v. KeyPoint Gov’t Sols., 923 F.3d 729 (10th Cir. 2019) support its position. In that case, the

                                  17   court states that in determining whether allegations are “substantially similar[,]” “the operative

                                  18   question is whether the public disclosures were sufficient to set the government ‘on the trail of the

                                  19   alleged fraud without [the relator’s] assistance.’” 923 F.3d at 744 (citation omitted). But that

                                  20   case simply held that there need not be “complete identity of allegations” so long as the “essence”

                                  21   of the fraud was publicly disclosed. Id. at 745. The misconduct alleged in the New York lawsuit

                                  22   does not satisfy that requirement.

                                  23           Likewise, the challenge to the ’085 patent brought before the Patent Office was based on

                                  24   anticipation and obviousness. Allergan identifies no specific allegations of fraud in that

                                  25   proceeding. Further, the Court has reviewed the Petition for Inter Partes Review supplied by

                                  26   Allergan, see Strong Decl., Ex. 47, and finds no allegations of fraud, much less any that are

                                  27   substantially similar to the fraud alleged by Relator in this case.

                                  28           On the other hand, the allegations of fraud by Amneal and Amerigen in the Delaware
                                                                                         30
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 31 of 76




                                   1   actions do mirror Relator’s fraud allegations with respect to the Went Patents. See Portelli Decl.,

                                   2   Exs. 1-4.11 In particular, Amneal and Amerigen – like Relator – alleged that the Went Patents were

                                   3   obtained on the basis of declarations by Dr. Went that were knowingly false and misleading with

                                   4   respect to their characterization of the results of the ME110 Study and that were submitted in order

                                   5   to overcome the Examiner’s objections. Therefore, the Court concludes that to the extent Relator

                                   6   relies on alleged fraud in connection with the issuance of the Went Patents, substantially similar

                                   7   allegations were disclosed in the Delaware actions.

                                   8                         ii. Transactions Disclosing Fraud
                                   9            As stated above, the public disclosure bar is triggered not only when direct claims of fraud

                                  10   have been publicly disclosed but also where the material elements of the allegedly fraudulent

                                  11   transaction are disclosed. See Mateski, 816 F.3d at 571. The Ninth Circuit has adopted the

                                  12   analysis of the D.C. Circuit in United States ex rel. Springfield Terminal Ry. v. Quinn, 14 F.3d
Northern District of California
 United States District Court




                                  13   645, 654 (D.C.Cir.1994) (“Springfield”) with respect to the determination of whether a fraudulent

                                  14   transaction has been publicly disclosed under the FCA. U.S. ex rel. Found. Aiding The Elderly v.

                                  15   Horizon W., 265 F.3d at 1014. In Springfield, the court stated:

                                  16                   On the basis of plain meaning . . . , if X + Y = Z, Z represents the
                                                       allegation of fraud and X and Y represent its essential elements. In
                                  17                   order to disclose the fraudulent transaction publicly, the combination
                                                       of X and Y must be revealed, from which readers or listeners may
                                  18                   infer Z, i.e., the conclusion that fraud has been committed.
                                  19   14 F.3d at 654. “That the disclosed transactions themselves may not have pointed directly to any

                                  20   wrongdoing is . . . of no moment.” A-1 Ambulance Serv., Inc., 202 F.3d at 1245. Likewise, the

                                  21   fact that a relator recognized the fraud because of the relator’s unique knowledge or experience

                                  22   does not save the claim from the public disclosure bar if the underlying transactions have been

                                  23

                                  24
                                       11
                                          The Court notes that one of these documents, namely, Amneal’s July 21, 2014 Amended
                                       Answer, Affirmative Defenses and Counterclaims, was listed in IDSs that were submitted to the
                                  25   Patent Office and are publicly available on PAIR. See Second Portelli Decl.,¶ 5 and Exs. 1 & 2,
                                       item 540. Defendants conceded at oral argument, however, that while the documents listed in the
                                  26   IDSs were attached to the IDSs that were submitted to the Patent Office, these attached documents
                                       are not on PAIR and can be obtained only by requesting them from the Patent Office. Thus, the
                                  27   IDSs do not publicly disclose any of the allegations of fraud contained in Amneal’s Amended
                                       Answer, Affirmative Defenses and Counterclaims. Rather, the relevant public disclosure for the
                                  28   purposes of the Court’s analysis is the disclosure that occurred when Amneal filed this document
                                       in the Delaware actions.
                                                                                         31
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 32 of 76




                                   1   publicly disclosed and the relator does not fall under the “original source” exception. Id.

                                   2               The Court finds that the prosecution histories of the patents at issue in this case disclose

                                   3   the material elements of the fraud that is the basis for Relator’s claim, both with respect to the

                                   4   Went Patents and the ’009 patent, as they reveal both the true and false state of affairs with respect

                                   5   to the alleged fraud. In particular, with respect to the Went Patents, the publicly available

                                   6   prosecution history contains the Original Went Declaration and other similar declarations

                                   7   submitted to overcome the patent examiners’ objections and also the 2012 Went Declaration that

                                   8   Relator contends shows that these earlier declarations were fraudulent. Likewise, the publicly

                                   9   available prosecution history for the ‘009 patent reveals that although Forest Laboratories initially

                                  10   disclosed the prior art that is the basis of Relator’s fraud allegation, it did not alert the Patent

                                  11   Office 18 months later, when it amended the application to add a “once-daily” limitation, that this

                                  12   prior art taught the same once-daily administration. Therefore, the Court concludes that
Northern District of California
 United States District Court




                                  13   substantially the same transactions were publicly disclosed on PAIR before Relator initiated this

                                  14   action.12

                                  15                    b. Did the Disclosures Occur Under One of the Channels Specified in the FCA?
                                  16            The most difficult question the Court must answer is whether the disclosures discussed

                                  17   above were made through one of the channels that triggers the public disclosure bar under the

                                  18   FCA. The disclosures cited by Allergan and Adamas do not fall under romanette (i) of §

                                  19   3730(e)(4)(A) because that section applies only to “Federal criminal, civil, or administrative

                                  20   hearing[s]” in which the federal government was a party and it is undisputed that the Government

                                  21   was not a party to the patent prosecutions here. Defendants contend, however, that the publicly

                                  22   available patent prosecution histories on PAIR make the disclosures discussed above “reports”

                                  23   under subsection (ii) or “news media” under romanette (iii) (or both). Adamas also asserts that the

                                  24   disclosures were made through one of the channels allowed under the FCA because the patent

                                  25   prosecutions are “Federal . . . hearing[s]” under romanette (ii). To decide whether Defendants are

                                  26

                                  27   12
                                         Although Allergan points to certain SEC filings that disclose facts similar to ones alleged in
                                  28   Relator’s complaint, see Allergan Motion, Appendix A at 2, 4-6, these filings do not disclose the
                                       material elements of the allegedly fraudulent transaction.
                                                                                        32
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 33 of 76




                                   1   correct, the Court must grapple with the significance of the 2010 amendments to the FCA. For the

                                   2   reasons set forth below, the Court concludes that in the wake of the 2010 amendments to the

                                   3   public disclosure bar, the disclosures on PAIR are neither “reports” nor “news media.” The Court

                                   4   further concludes that the patent prosecutions are not “Federal . . . hearing[s]” for the purposes of

                                   5   the public disclosure bar.13

                                   6                         i. Federal Report
                                   7            To determine whether the patent prosecution documents discussed above constitute

                                   8   “Federal report[s]” under the current version of the public disclosure bar, the Court considers “the

                                   9   provision’s ‘entire text,’ read as an ‘integrated whole.’” Schindler, 563 U.S. at 408 (quoting

                                  10   Graham County, 559 U.S. at 290 n. 12). Taking this approach, the interaction between §§

                                  11   3730(e)(4)(A)(i) and (ii) is of particular significance in construing the phrase “Federal report” in

                                  12   the public disclosure bar. When Congress amended the FCA in 2010, it limited the scope of §
Northern District of California
 United States District Court




                                  13   3730(e)(4)(A)(i) by adding the words “in which the Government or its agent is a party,” reflecting

                                  14   “Congress’s intent to exclude from the public disclosure bar information disclosed at hearings in

                                  15   cases in which the Government is not a party, conceivably in part based on a presumption that the

                                  16   Government is less likely to learn about events that transpire in cases it is not involved with.”

                                  17   Integra, 2019 WL 3282619, at *11.

                                  18            Here, it is undisputed that patent prosecution is an ex parte administrative proceeding in

                                  19   which the Government is not a party. Consequently, the limitation Congress added to romanette

                                  20   (i) of the public disclosure bar in 2010 would be all but eviscerated as to any federal

                                  21   administrative matter if the Court were to adopt the broad reading of “Federal report” urged by

                                  22   Defendants, as doing so would result in an interpretation under which any federal proceeding with

                                  23   a public docket – regardless of whether or not the Government was a party – would become a

                                  24

                                  25   13
                                         It is clear to the Court that the pleadings filed by Amneal and Amerigen in the Delaware actions
                                  26   do not qualify under any of the three categories because the federal government was not a party to
                                       the Delaware actions for the purposes of subsection (i) of § 3730(e)(4)(A) and Defendants have
                                  27   repeatedly stated that they are not arguing that availability of these pleadings on PACER makes
                                       them “reports” under subsection (ii). Even if Defendants had made this argument, the Court
                                  28   would reject it for the same reasons it concludes availability of a document on PAIR does not
                                       make it a “report” under the public disclosure bar, as discussed below.
                                                                                            33
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 34 of 76




                                   1   permissible channel that could trigger the public disclosure bar. The amendment to the language of

                                   2   romanette (i) was clearly intended to carve out from that portion of the public disclosure bar, inter

                                   3   alia, federal proceedings to which the government was not a party. Defendants’ construction

                                   4   would add those proceedings back into romanette (ii). Such a result would be inconsistent with

                                   5   the rule that courts are “‘obliged to give effect, if possible, to every word Congress used.’” Nat’l

                                   6   Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 617, 632 (2018) (quoting Reiter v. Sonotone Corp., 442

                                   7   U.S. 330, 339 (1979)).

                                   8           Such a result also flies in the face of the well-accepted rule of statutory construction that

                                   9   “‘the specific governs the general.’” RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566

                                  10   U.S. 639, 645 (2012) (quoting Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384 (1992)).

                                  11   As the Court in RadLAX explained, while this canon of construction is “perhaps most frequently

                                  12   applied to statutes in which a general permission or prohibition is contradicted by a specific
Northern District of California
 United States District Court




                                  13   prohibition or permission[,]” it also applies to situations such as the one here, “in which a general

                                  14   authorization and a more limited, specific authorization exist side-by-side.” Id. In that scenario,

                                  15   the canon requires that the “terms of the specific authorization must be complied with,” which

                                  16   “avoids . . . the superfluity of a specific provision that is swallowed by the general one,

                                  17   ‘violat[ing] the cardinal rule that, if possible, effect shall be given to every clause and part of a

                                  18   statute.’” Id. (quoting D. Ginsberg & Sons, Inc. v. Popkin, 285 U.S. 204, 208 (1932)); see also

                                  19   HCSC-Laundry v. United States, 450 U.S. 1, 6 (1981) (“[I]t is a basic principle of statutory

                                  20   construction that a specific statute, . . . controls over a general provision . . . particularly when the

                                  21   two are interrelated and closely positioned”).

                                  22           In order to give effect to Congress’s 2010 amendments of the FCA to specifically exclude

                                  23   from the public disclosure bar disclosures made in federal hearings where the Government was not

                                  24   a party, the Court rejects Defendants’ broad interpretation of the term “Federal report[s]” in the

                                  25   post-2010 version of the FCA as encompassing any disclosures made during patent prosecution

                                  26   that are publicly available on PAIR.

                                  27           Nor does the Court’s instruction in Schindler that courts must consider the “ordinary

                                  28   meaning” of the word “report” point to a contrary conclusion. See 563 U.S. at 510. In Schindler,
                                                                                          34
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 35 of 76




                                   1   the relator based his FCA claims on information his wife obtained in response to Freedom of

                                   2   Information Act (“FOIA”) requests made to the Department of Labor and the question before the

                                   3   Court was whether these responses were “reports” within the meaning of the public disclosure bar

                                   4   (as it existed prior to the 2010 amendments). See 563 U.S. at 406. The responses consisted of

                                   5   letters and emails describing “the records found for each year, including years for which no

                                   6   responsive records were located,” and providing copies of the 99 reports that had been found for

                                   7   those years. Id. Noting that the FCA does not define the word “report,” the Court began its

                                   8   analysis by addressing the “ordinary meaning” of the word, looking to dictionary definitions. Id.

                                   9   at 407. According to the Court, “[a] ‘report’ is ‘something that gives information’ or a

                                  10   ‘notification,’ Webster’s Third New International Dictionary 1925 1986), or ‘[a]n official or

                                  11   formal statement of facts or proceedings,’ Black’s Law Dictionary 1300 (6th ed.1990).” Id. at

                                  12   407-408. The Court concluded that the FOIA responses in that case fell within this “broad”
Northern District of California
 United States District Court




                                  13   meaning of “report,” which was consistent with the “broad scope of the FCA’s public disclosure

                                  14   bar.” Id. at 408.

                                  15          The facts of Schindler fit comfortably within the ordinary meaning of the word “report”

                                  16   because a government employee prepared the FOIA responses that were sent to the relator in that

                                  17   case and selected the documents attached to the response. The disclosures here, on the other hand,

                                  18   are made available to the public by virtue of the fact that the Patent Office maintains a public

                                  19   website where it publishes patent prosecutions, as is required by law. See 35 U.S.C.A. § 122

                                  20   (providing that with certain exceptions, “each application for a patent shall be published, in

                                  21   accordance with procedures determined by the Director, promptly after the expiration of a period

                                  22   of 18 months from the earliest filing date for which a benefit is sought under this title.”). The only

                                  23   arguable preparation that might make these documents governmental “reports” is the promulgation

                                  24   of regulations implementing the requirements of §122. See 37 C.F.R. § 1.11 (entitled “Files Open

                                  25   to the Public”). Yet these regulations merely set forth the rules and procedures for making patent

                                  26   prosecutions public; the Court concludes that they do not turn the documents that are publicly

                                  27   available on PAIR into governmental “reports” under the ordinary meaning of that word.

                                  28          This conclusion finds further support when the Court considers the use of the word
                                                                                        35
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 36 of 76




                                   1   “report” in the context of the “‘entire text’” of the public disclosure bar read as an “‘integrated

                                   2   whole.’” Schindler, 563 U.S. at 408 (quoting Graham County, 559 U.S. at 290, 293). In

                                   3   Schindler, the Court based its interpretation of the word “report” on the “generally broad scope of

                                   4   the FCA’s public disclosure bar” in the pre-2010 version of § 3730(e)(4)(A). However, when

                                   5   Congress amended the FCA in 2010, it narrowed the scope of the public disclosure bar by, among

                                   6   other things, excluding information disclosed at hearings in cases in which the Government was

                                   7   not a party. See 31 U.S.C. § 3730(e)(4)(A)(i). As discussed above, this exclusion would be

                                   8   significantly undermined if the Court were to adopt the broad interpretation of the term “report”

                                   9   advanced by Defendants, as any information disclosed on a federal public docket (whether it is

                                  10   PACER, PAIR or some other federal docket) would be considered a public disclosure merely

                                  11   because it has been filed there, regardless of whether or not the Government is a party in the

                                  12   relevant proceeding. Thus, considering as a whole the three subsections of the current version of
Northern District of California
 United States District Court




                                  13   the public disclosure bar, the Court concludes the term “Federal report” should not be construed so

                                  14   broadly as to encompass documents that are publicly available on PAIR.

                                  15          Nor does the Court find persuasive Defendants’ reliance on a handful of cases in which

                                  16   courts purportedly found that comparable materials were “reports” for the purposes of the FCA.

                                  17   See Allergan Motion at 15 n. 11 (citing United States ex rel. Colquitt v. Abbott Labs., 864 F. Supp.

                                  18   2d 499, 518 (N.D. Tex. 2012) (“Colquitt”); United States ex rel. Doe v. Staples, Inc., 932 F. Supp.

                                  19   2d 34, 40 (D.D.C. 2013) (“Doe”); United States ex rel. Customs Fraud Investigations, LLC v.

                                  20   Victaulic Co., 2014 WL 4375638, at *10 (E.D. Pa. Sept. 4, 2014)(“Victaulic”); United States ex

                                  21   rel. Conrad v. Abbott Labs., Inc., No. 02–11738, 2013 WL 682740, at *5 (D. Mass. Feb. 25, 2013)

                                  22   (“Conrad”); Adamas Motion at 15 (citing United States ex rel. Rosner v. W.B./Stellar I.P. Owner,

                                  23   LLP, 739 F. Supp. 2d 396, 405-07 S.D.N.Y. 2010); Allergan Reply at 5 (citing United States ex

                                  24   rel. Calilung v. Ormat Indus., Ltd., No. 3:14-CV-00325-RCJ, 2015 WL 1321029, at *16 (D. Nev.

                                  25   Mar. 24, 2015) (“Calilung”)).

                                  26          First, one of the cases cited by Defendants, Victaulic, did not address the “report” channel

                                  27   of disclosure at all. In Victaulic, the court found that reports published by trade organizations that

                                  28   collected and compiled certain data submitted to the United States Bureau of Customs and Border
                                                                                         36
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 37 of 76




                                   1   Protection qualified as “news media” under the FCA’s public disclosure bar (pre-2010 version).

                                   2   2014 WL 4375638, at *10 (reasoning that “at minimum, a publicly available website may qualify

                                   3   as ‘news media’ where the information provided is to some extent curated – that is, where the

                                   4   authors or editors of the website actively gather and disseminate information, provide search tools

                                   5   for the public to analyze data, provide some editorial content, or exercise some control over the

                                   6   information provided – and where the information bears at least some of the ‘indicia of reliability

                                   7   or substantiation’ common to more traditional news media sources.”). The case did not address

                                   8   whether the trade publication was a “report” or suggest that that requirement might apply (under

                                   9   either the pre-2010 version of the FCA or the post-2010 version). Therefore, the case sheds no

                                  10   light on the question before the Court here.

                                  11             The remaining cases cited by Defendants, most of which apply the pre-2010 version of the

                                  12   public disclosure bar, also do not persuade the Court that the disclosures on PAIR were “reports”
Northern District of California
 United States District Court




                                  13   under the current version of the public disclosure bar. In Doe, the FCA claims were based on

                                  14   shipping data contained in reports published by PIERS Global Intelligence Solutions (“PIERS”), a

                                  15   company which “compiles manifest information submitted to Customs by all shippers.” 932 F.

                                  16   Supp. 2d at 40. The court concluded that “while not a traditional news source, this site qualifie[d]

                                  17   as ‘news media’ in light of the ample precedent in favor of broad construction of the channels of

                                  18   public disclosure listed in § 3730(e)(4)(A).” Id. It pointed to the Court’s observation in Schindler

                                  19   that the “sources of public disclosure in § 3730(e)(4)(A), especially ‘news media,’ suggest that the

                                  20   public disclosure bar provides ‘a broa[d] sweep.’” Id. (quoting 563 U.S. at 408). It also noted that

                                  21   “other courts have found similar trade publications to be ‘news media.’” Id. (citing United States

                                  22   ex rel. Alcohol Found. v. Kalmanovitz Charitable Found., 186 F.Supp.2d 458, 463 (S.D.N.Y.

                                  23   2002)).

                                  24             The court went on to find that the same information had been disclosed in “administrative

                                  25   reports” within the meaning of the pre-2010 version of § 3730(e)(4)(A) because “[t]he shipping

                                  26   information underlying the PIERS trade reports is also available to public subscribers through the

                                  27   U.S. Customs and Border Protection Automated Manifest System.” Id. (citing 19 CFR §§ 4.7,

                                  28   103.31(a) (requiring Customs to provide vessel manifest information to the press)). The court
                                                                                         37
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 38 of 76




                                   1   provided no reasoning in support of its conclusion, however, and did not conduct any analysis of

                                   2   Schindler or its implications for whether the information available through the Government’s

                                   3   automated system in that case was a “report” for the purposes of the FCA. Even assuming the

                                   4   court in Doe was correct, however, there is nothing to suggest that the automated system in that

                                   5   case was a docket sheet intended to disclose the history of any federal proceedings (much less

                                   6   proceedings in which the Government is not a party). Consequently, while the holding in that case

                                   7   may be consistent with the current version of the FCA under the facts of that case (a question the

                                   8   Court need not decide), it does not point to the same conclusion here; in contrast to the website in

                                   9   Doe, PAIR implicates subsection (i) of the public disclosure bar because it is a docket of federal

                                  10   proceedings in which the Government is not a party. As discussed above, construing the term

                                  11   “report” as encompassing such a website appears to be inconsistent with Congress’s 2010

                                  12   amendment of the public disclosure bar to exclude disclosures made in such proceedings.
Northern District of California
 United States District Court




                                  13   Therefore, the Court concludes that Doe does not support Defendants’ position.

                                  14          Similarly, in Conrad, the court found that drug product data files published quarterly by

                                  15   the Centers for Medicare and Medicaid Services (“CMS”) were “reports” under the pre-2010

                                  16   version of the public disclosure bar, but the publication at issue in that case also was not a public

                                  17   docket. Rather, it was a “consolidated list of all the covered outpatient drugs and any associated

                                  18   DESI codes that drug manufacturers ha[d] identified in their CMS filing[.]” 2013 WL 682740, at

                                  19   *5. Comparing the publication to the FOIA responses in Schindler, the court found that it

                                  20   “summarize[d] information in the agency’s possession in exactly the same way that a FOIA

                                  21   response [did].” Id. The court observed that “[l]ike a FOIA response, the CMS data files

                                  22   represent at least some minimal preparation and synthesis by the agency, since the listings from

                                  23   each manufacturer and each state are sorted and compiled into a usable format.” Id. It went on to

                                  24   find the data files published by CMS fit within the ordinary meaning of a “report” because they

                                  25   “constitute[d] official public statements by CMS” that notified recipients of “the covered

                                  26   outpatient drugs and DESI codes that each drug manufacturer ha[d] reported” and “how much the

                                  27   federal government ha[d] reimbursed the states for each covered outpatient drug.” Id. Again, the

                                  28   website in Conrad was not a docket that reflected the history of any Federal proceedings and
                                                                                         38
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 39 of 76




                                   1   therefore, the 2010 amendments to the public disclosure bar do not cast doubt on the conclusions

                                   2   of the court in that case but do suggest that the same result is not appropriate here. The Court also

                                   3   notes that documents found on PAIR are less like FOIA responses than the publication in Conrad

                                   4   because they are not summaries or compilations of the information in the Patent Office’s

                                   5   possession. Therefore, this case also does not support Defendants’ position.

                                   6            Similarly, in U.S. ex rel. Rosner v. WB/Stellar IP Owner, L.L.C., the court found that a

                                   7   database available on a state agency website was a “report” under the pre-2010 version of the

                                   8   public disclosure bar because it was “readily available to the public[,]” “easily navigable[,]” and

                                   9   did not “present raw, unanalyzed data” but instead “present[ed] synthesized tax benefit histories

                                  10   for many different properties over many years, organized by block and lot number.” 739 F. Supp.

                                  11   2d at 407.14 Again, the information disclosed on the website at issue in that case was not a public

                                  12   docket like PAIR but instead, closer to the FOIA responses in Schindler.
Northern District of California
 United States District Court




                                  13            The Court further concludes that in Colquitt, the court’s reading of Schindler was

                                  14   excessively broad. In that case, the court found that summaries that were prepared by medical

                                  15   device manufacturers and submitted to the Food and Drug Administration (“FDA”) to obtain

                                  16   clearance to sell the devices in interstate commerce (“510k summaries”) were “administrative

                                  17   reports” under the pre-2010 version of the public disclosure bar. 864 F. Supp. 2d at 518. The

                                  18   court in that case relied on Schindler and a Fifth Circuit case that similarly found that a FOIA

                                  19   response was an “administrative report” under the FCA, see U.S. ex rel. Reagan v. E. Texas Med.

                                  20   Ctr. Reg'l Healthcare Sys., 384 F.3d 168, 176 (5th Cir. 2004), to conclude that in order “to be an

                                  21   administrative report within the meaning of the FCA, a document must (1) constitute official

                                  22   government action and (2) provide information.” Id. The court went on to find that both

                                  23   requirements were met because the 510k summaries provided information and they had been

                                  24   collected by the FDA as part of its administrative process. In other words, whereas in Schindler,

                                  25   the Court found that the FOIA responses fell within the ordinary meaning of the word “report”

                                  26
                                       14
                                  27     The court in Rosner relied on reasoning in U.S. ex rel. Kirk v. Schindler Elevator Corp., 601
                                       F.3d 94, 111 (2d Cir. 2010), some of which the Supreme Court rejected in Schindler, 563 U.S. 401
                                  28   (2011). As the Court concludes that Rosner is not on point, it need not address whether it remains
                                       good law.
                                                                                      39
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 40 of 76




                                   1   where an employee of the agency compiled the data that was sent to the FOIA requester, in

                                   2   Colquitt, the court found that it was sufficient that the government agency had collected and

                                   3   published the reports, even without any organizing, compiling or processing of the data that had

                                   4   been submitted to it. The undersigned concludes that this expansion of the holding of Schindler

                                   5   does not comport with the ordinary meaning of the word “report.” In any event, Colquitt does not

                                   6   address the implications of the 2010 amendments to the FCA or the specific scenario here, where a

                                   7   treating disclosures on PAIR as “reports” under romanette (ii) appears to directly contradict

                                   8   Congress’s intent in excluding from romanette (i) disclosures made in federal proceedings in

                                   9   which the Government was not a party.

                                  10            Finally, Calilung does not change the Court’s conclusion. In that case, the court found that

                                  11   certain SEC filings qualified as “reports” under the current version of the statute based on a Fourth

                                  12   Circuit case that reached a similar conclusion under the pre-2010 version of the statute. 2015 WL
Northern District of California
 United States District Court




                                  13   1321029, at *16 (citing United States ex rel. Rostholder v. Omnicare, Inc., 745 F.3d 694, 700 (4th

                                  14   Cir. 2014)). The court reasoned that the Form–10Ks, Form–10Qs, and Form–8Ks at issue in that

                                  15   case “were required by the SEC and the information contained therein was made readily available

                                  16   to the public on easily navigable websites by the SEC.” Id. It did not address Schindler or the

                                  17   implications of the 2010 amendments, however. Nor is there any suggestion that the website at

                                  18   issue was comparable to a public docket for federal proceedings. Therefore, that case also does

                                  19   not support the conclusion that the information disclosed on PAIR in this case was a “report”

                                  20   under the current version of the public disclosure bar.15

                                  21            Therefore, the Court concludes that the patent prosecution documents in which the

                                  22   disclosures discussed above were made do not constitute “reports” under the current version of the

                                  23   FCA’s public disclosure bar.

                                  24

                                  25

                                  26

                                  27   15
                                         The Court need not reach the question of whether PAIR is “readily available” to the public or
                                  28   “easily navigable.” In any event, that question is a fact question that is not suitable for
                                       determination on the pleadings.
                                                                                        40
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 41 of 76




                                   1                        ii. News Media

                                   2          Defendants rely on numerous cases interpreting the term “news media” broadly to argue

                                   3   that documents reflecting patent prosecution histories published on PAIR are not only “reports”

                                   4   under the FCA but also “news media.” See, e.g.,, Bridgeport Educ., 2015 WL 4892259, at *6 n.4

                                   5   (“[T]he Court finds that the online comment . . . qualifies as a public disclosure as news media”

                                   6   because it occurred on a “a well-established website designed to convey the news to the public”);

                                   7   United States ex rel. Green v. Serv. Contract Educ. & Training Tr. Fund, 843 F. Supp. 2d 20, 32

                                   8   (D.D.C. 2012) (“[C]ourts that have considered the issue have construed the term to include readily

                                   9   accessible websites.”); United States ex rel. Unite Here v. Cintas Corp., No. C 06-2413, 2007 WL

                                  10   4557788, at *14 (N.D. Cal. Dec. 21, 2007) (“The ‘fact’ of the contracts . . . was publicly disclosed

                                  11   in the news media, as that information was available on the Internet.”); United States ex rel. Hong

                                  12   v. Newport Sensors, Inc. (“Hong I”), No. SACV131164JLSJPRX, 2016 WL 8929246, at *5 (C.D.
Northern District of California
 United States District Court




                                  13   Cal. May 19, 2016), aff’d sub nom. United States ex rel. Juan Hong v. Newport Sensors, Inc, 713

                                  14   F. App’x 724 (9th Cir. 2018), and aff’d sub nom. United States ex rel. Hong v. Newport Sensors,

                                  15   Inc, 728 F. App’x 660 (9th Cir. 2018) (“Information publicly available on the Internet generally

                                  16   qualifies as ‘news media.’).

                                  17          The Court notes, however, that although the Ninth Circuit affirmed the district court’s

                                  18   decision in United States ex rel. Juan Hong v. Newport Sensors, Inc, it expressly declined to

                                  19   decide whether the broad definition of “news media” adopted by the trial court – any information

                                  20   that is publicly available on the Internet – was correct. See United States ex rel. Hong v. Newport

                                  21   Sensors, Inc. (“Hong II”), 728 F. App’x 660, 662–63 (9th Cir. 2018) (“Relator does not

                                  22   independently challenge the district court’s broad holding that most public webpages, including

                                  23   the UC Irvine faculty profile, generally fall within the category of ‘news media.’ Accordingly, we

                                  24   do not address that argument here.”).

                                  25          Moreover, in Integra, Judge Gutierrez, in a thoughtful analysis of the meaning of “news

                                  26   media” under the current version of the public disclosure bar, concluded that this definition did not

                                  27   comport with the “ordinary meaning” of the term and was overly broad. No. CV 17-1694 PSG

                                  28   (SSX), 2019 WL 3282619 (C.D. Cal. July 16, 2019). The court in that case observed that the

                                                                                        41
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 42 of 76




                                   1   defendant’s “unbounded reading of the news media provision . . . seem[ed] likely to swallow

                                   2   limitations that Congress specifically placed on the scope of the public disclosure bar” when it

                                   3   amended it in 2010, and pointed to PACER to illustrate this point:

                                   4                  Under Defendants’ view, the mere posting of the transcript on
                                                      PACER or a tweet sent to a small handful of followers could render
                                   5                  the information from the hearing publicly disclosed under the FCA,
                                                      even though it otherwise would not be. This would run contrary to the
                                   6                  purposes underlying the public disclosure bar, and indeed the FCA
                                                      itself. See Schindler Elevator, 563 U.S. at 412 (describing the public
                                   7                  disclosure bar as “narrower” than its predecessor, the Government
                                                      knowledge bar, which was intended to preclude “parasitic qui tam
                                   8                  actions based on evidence or information in the possession of the
                                                      United States at the time such suit was brought”) (cleaned up); United
                                   9                  States ex rel. Fine v. Chevron, U.S.A., Inc., 72 F.3d 740, 742 (9th Cir.
                                                      1995) (“[T]he purpose of the qui tam provisions of the False Claims
                                  10                  Act is to encourage private individuals who are aware of fraud being
                                                      perpetrated against the Government to bring such information
                                  11                  forward.”) (cleaned up).

                                  12
Northern District of California




                                       Id. at *12.
 United States District Court




                                  13           The court in Integra went on to set forth five “guideposts” for “determining whether
                                  14   information from an online source has been disclosed ‘from the news media’ within the meaning
                                  15   of the FCA’s public disclosure bar.” Id. at *14. First, the court found based on dictionary
                                  16   definitions of “news” and “media” that “the compound term ‘news media’ describes methods of
                                  17   communication that are used to convey information about recent events or other information that
                                  18   would commonly be found in newspapers, news broadcast, or other news sources.” Id.
                                  19   “Accordingly, the extent to which the information typically conveyed by a source would be
                                  20   considered newsworthy is relevant to whether it is a news media source.” Id.
                                  21           Second, the court found that the term “generally carries with it a connotation of editorial
                                  22   independence, or at least, some separation, between the original source of information and the
                                  23   medium that conveys it.” Id.
                                  24           Third, the court found that “a source’s intent to disseminate information widely . . . is
                                  25   relevant to whether it is acting as a news media entity.” Id.
                                  26           Fourth, the court found that “the more that an online source functions like [traditional news
                                  27   outlets like newspapers and radios and television stations], the more likely it is to be news media
                                  28
                                                                                         42
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 43 of 76




                                   1   under the FCA.” Id. at *15. The court explained that “relevant to this consideration is the extent

                                   2   to which the conveyance of newsworthy information is the primary purpose of [the] entity

                                   3   publishing the online source or whether the dissemination of information is merely ancillary to

                                   4   some other purpose.” Id.

                                   5          Finally, the court concluded that “consistent with . . . Schindler . . . the most important

                                   6   consideration is whether the source in question falls within the ‘broad ordinary meaning’ of the

                                   7   term ‘news media’ – in other words, whether it could reasonably be described as ‘news media’ as

                                   8   at least some people would [use] that term in ordinary speech.” Id.     Applying this framework the

                                   9   court in Integra found that the question could not be decided on the pleadings under the facts of

                                  10   that case because “it appear[ed] that at least some of the information [that was disclosed] [came]

                                  11   from online sources that were not easily accessible,” such as information that was marked

                                  12   “proprietary and confidential” and was only available on internal staff home pages. 2019 WL
Northern District of California
 United States District Court




                                  13   3282619, at *16.

                                  14          The undersigned agrees with the approach set forth in Integra and therefore rejects

                                  15   Defendants’ suggestion that the information disclosed on PAIR falls under the “news media”

                                  16   channel simply because it can be found on the Internet. Moreover, many of the factors set forth in

                                  17   Integra for determining whether a source constitutes “news media” appear to point to the opposite

                                  18   conclusion. Certainly, docket sheets such as PACER and PAIR do not fall within the meaning of

                                  19   the term “news media” as it is ordinarily used. Most importantly, though, as Judge Gutierrez

                                  20   recognized in his discussion of PACER, interpreting “news media” to include a public docket such

                                  21   as PAIR would be contrary to Congress’s intent when it amended the FCA’s public disclosure bar

                                  22   in 2010, as it would nullify the limitation Congress added to romanette (i) for the same reasons set

                                  23   forth above with respect to the term “Federal report.” Accordingly, the Court rejects Defendants’

                                  24   argument that the fraud alleged by Relator was publicly disclosed under the “news media” channel

                                  25   of disclosure.

                                  26                        iii. Federal Hearing
                                  27          Although neither set of Defendants argued in the original motion papers that the alleged

                                  28   fraud was disclosed in a “Federal . . . hearing” within the meaning of 31 U.S.C. §
                                                                                        43
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 44 of 76




                                   1   3730(e)(4)(A)(ii), Adamas argued in a supplemental brief filed after Valeant was decided that it

                                   2   was. See Dkt. No. 131.       The Court rejects that argument and respectfully disagrees with the

                                   3   court’s reasoning in Valeant.

                                   4             In Valeant, the court held that information disclosed in a PTAB proceeding triggered the

                                   5   public disclosure bar because the proceeding was a “Federal . . . hearing” under 31 U.S.C. §

                                   6   3730(e)(4)(A)(ii), even though the Government was not a party to it. The court reasoned that

                                   7   “hearing” meant “proceeding” and that the PTAB was a federal proceeding. For the reasons

                                   8   discussed above with respect to “Federal report” under the same subsection, that reading of the

                                   9   term “Federal . . . hearing” appears to be in direct conflict with what Congress intended when it

                                  10   amended the public disclosure bar in 2010 to limit it to disclosures that occurred in a “Federal

                                  11   criminal, civil, or administrative hearing in which the Government or its agent is a party.” 31

                                  12   U.S.C. § 3730(e)(4)(A)(i) (emphasis added).
Northern District of California
 United States District Court




                                  13             Nor is the Court persuaded that the Ninth Circuit’s decision in United States ex rel. Bennett

                                  14   v. Biotronik, Inc., 876 F.3d 1011 (9th Cir. 2017), on which the Valeant court relied, see 445 F.

                                  15   Supp. 3d at 406, supports a contrary conclusion. In that case, the Ninth Circuit held that the

                                  16   government-action bar of § 3730(e)(3)16 applies even when the Government is no longer an active

                                  17   participant in an ongoing qui tam lawsuit. 876 F.3d at 1016. In reaching that conclusion, the court

                                  18   rejected the relator’s argument that its interpretation of § 3730(e)(3) would make that provision “a

                                  19   mere subset” of the public disclosure bar because of the overlap with § 3730(e)(4)(A)(i). Id. at

                                  20   1018. The court found that the relator overstated the degree of overlap, noting that under the

                                  21   court’s reading of the government action bar, that section “describe[d] numerous possible

                                  22   situations which would not be covered under” the public disclosure bar. Id. at 1019. In contrast,

                                  23   the Valeant court’s interpretation of the term “Federal . . . hearing” in § 3730(e)(4)(A)(ii) results

                                  24

                                  25   16
                                            This section provides as follows:
                                  26
                                               In no event may a person bring an action under subsection (b) which is based upon
                                  27           allegations or transactions which are the subject of a civil suit or an administrative civil
                                               money penalty proceeding in which the Government is already a party.
                                  28
                                       31 U.S.C. § 3730(e)(3).
                                                                                           44
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 45 of 76




                                   1   not just in a partial overlap but in virtually total nullification of the language that Congress added

                                   2   to romanette (i) of the public disclosure bar in 2010 as applied to any federal proceeding. As

                                   3   discussed above, in interpreting statutory language, courts avoid constructions that render

                                   4   language in the statute meaningless or superfluous. That rule supports the Court’s conclusion that

                                   5   neither the PTAB proceedings in Valeant nor the prosecution history published on PAIR in this

                                   6   case are “Federal . . . hearing[s]” within the meaning of the current version of the public disclosure

                                   7   bar.

                                   8          The Court also reject Adamas’s argument that “[b]ecause patent prosecution is a non-

                                   9   adversarial ‘examination’ conducted by the PTO, these proceedings are a ‘hearing, audit, or

                                  10   investigation’ within the meaning of Section 3730(e)(4)(A)(ii), but not an ‘administrative hearing’

                                  11   as that term is used in Section 3730(e)(4)(A)(i).” Dkt. No. 131 at 5. This assertion is based on

                                  12   the use of the word “party” in Section 3730(e)(4)(a)(i), which Adamas contends connotes
Northern District of California
 United States District Court




                                  13   adversaries and indicates that the “hearings” in this section must be adversarial. On the other

                                  14   hand, Adamas asserts, non-adversarial hearings are governed by Section 3730(e)(4)(a)(ii). Id.

                                  15   This argument is not supported by any authority and is unpersuasive in light of the fact that the

                                  16   word “party” is often used to refer to a patent applicant. See, e.g., 35 U.S.C. § 133 (“Upon failure

                                  17   of the applicant to prosecute the application within six months after any action therein . . . the

                                  18   application shall be regarded as abandoned by the parties thereto.”); 35 U.S.C. § 2(b)(2)(D) (the

                                  19   Patent Office “may govern the recognition and conduct of agents, attorneys, or other persons

                                  20   representing applicants or other parties before the Office”); 35 U.S.C.A. § 256 (“Whenever

                                  21   through error a person is named in an issued patent as the inventor, or through error an inventor is

                                  22   not named in an issued patent, the Director may, on application of all the parties and assignees,

                                  23   with proof of the facts and such other requirements as may be imposed, issue a certificate

                                  24   correcting such error.”); Manual of Patent Examining Procedure, § 605.01 (stating the “applicant”

                                  25   is “the party making the application for patent”). The Court also notes that when Congress

                                  26   amended § 3730(e)(4)(A)(i), it did not include the word “adversarial” to modify “hearing,” even

                                  27   though it referred to discovery “in any judicial or administrative proceeding of an adversarial

                                  28   nature” elsewhere in the FCA, see 31 U.S.C. § 3733(l)(7), showing that Congress knew how to
                                                                                         45
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 46 of 76




                                   1   limit proceedings to those that are adversarial when it wanted to do so.

                                   2               Nor does the Court find persuasive Adamas’s argument that its interpretation of the public

                                   3   disclosure bar must be adopted so as not to read the phrase “other Federal . . . hearing” out of

                                   4   Section 3730(e)(4)(A)(ii). As Relator points out in his responsive brief, “like all the other

                                   5   ‘hearings’ in romanette (i), patent examination is an adjudication focused on the merits of a party’s

                                   6   (i.e., the applicant’s) legal claim. The hearings enumerated in romanette (ii), by contrast, are not

                                   7   typically adjudications of particular legal claims, but are instead inquiries undertaken (typically on

                                   8   the government’s own initiative) for the purpose of obtaining information for the public’s benefit.”

                                   9   Dkt. No. 132 at ECF pp. 3-4. Because patent prosecution proceedings fall squarely within the

                                  10   scope of the specific provision in romanette (i), which excludes from the public disclosure bar

                                  11   administrative proceedings in which the Government is not a party, the Court concludes that under

                                  12   the canon of construction that the specific governs the general, discussed above, that provision
Northern District of California
 United States District Court




                                  13   governs over the more general phrase “other Federal . . . hearing” found in romanette (ii).

                                  14               Therefore, the Court concludes that the patent prosecution history published on PAIR that

                                  15   disclosed the fraud alleged in this case does not constitute a “Federal . . . hearing” under romanette

                                  16   (ii) of the public disclosure bar. More broadly, the Court finds that the disclosures in the patent

                                  17   prosecution history discussed above were not made through one of the channels specified in the

                                  18   current version of the public disclosure bar, which therefore does not bar Relator’s claims.17

                                  19          D.      Whether Relator States a Claim Under the FCA Against Allergan and Adamas
                                  20                    1. Background
                                  21                        a. The Allergan Motion
                                  22               Allergan argues in its Motion that even apart from the public disclosure bar, Relator’s FCA

                                  23   claims are insufficiently alleged and must be dismissed. First, with respect to the ’009 patent,

                                  24   Allergan argues that Relator does not – and cannot – plausibly allege a fraud on the Patent Office

                                  25   because the prior art that was allegedly concealed from the Patent Office was, in fact, disclosed to

                                  26

                                  27   17
                                         Because the Court finds that no disclosures were made through a channel specified in the public
                                  28   disclosure bar, it need not reach the question of whether Silbersher is an “original source” under
                                       31 U.S.C. § 3730(e)(4)(B).
                                                                                         46
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 47 of 76




                                   1   it by Forest Laboratories during the prosecution of the ‘009 patent. Allergan Motion at 19 (citing

                                   2   FAC ¶¶ 94, 96). According to Allergan, “[i]t is blackletter law that there can be no inequitable

                                   3   conduct (i.e., fraud on the U.S. Patent Office) by withholding a reference to prior art where the

                                   4   reference was disclosed elsewhere to the U.S. Patent Office.” Id. (citing 37 C.F.R. § 1.56(a)

                                   5   (providing that “[t]he duty to disclose all information known to be material to patentability is

                                   6   deemed to be satisfied if all information known to be material to patentability of any claim issued

                                   7   in a patent was cited by the Office or submitted to the Office . . . .”); Fiskars, Inc. v. Hunt Mfg.

                                   8   Co., 221 F.3d 1318, 1327 (Fed. Cir. 2000) (“An applicant cannot be guilty of inequitable conduct

                                   9   if the reference was cited to the examiner, whether or not it was a ground of rejection by the

                                  10   examiner.”)).

                                  11          Allergan further asserts that Relator has not plausibly alleged that the failure to resubmit

                                  12   the relevant prior art (the ’553 patent) when the ’009 patent application was amended constituted a
Northern District of California
 United States District Court




                                  13   knowing concealment, and that he simply speculates that Forest Laboratories deliberately decided

                                  14   not to disclose this prior art. Id. at 20. According to Allergan, these allegations are not sufficient

                                  15   to meet the pleading requirements of either Rule 9(b) or Rule 12(b)(6) of the Federal Rules of

                                  16   Civil Procedure. Id. Further, Allergan asserts, to the extent patent applicants have no duty to

                                  17   disclose material information that is “cumulative of information already of record[,]” Relator

                                  18   cannot plausibly allege scienter as to the fraud claim based on the ’009 patent. Id. (citing 37

                                  19   C.F.R. § 1.56(a)). Finally, Allergan argues that Relator has not plausibly alleged that any

                                  20   defendant other than Forest Laboratories was involved in the alleged fraud on the Patent Office in

                                  21   connection with the issuance of the ’009 patent and therefore, no other defendant can be liable for

                                  22   any knowing misconduct under this theory. Id. at 21.

                                  23          Similarly, Allergan argues that the allegations of fraud based on the Went Patents fail to

                                  24   state a claim as to the Allergan Defendants because Relator has not alleged any conduct by

                                  25   Allergan in connection with this claim and cannot do so. Id. at 21-22. According to Allergan,

                                  26   “Relator never articulates his theory of who, how, or when any of the Allergan Defendants – let

                                  27   alone any specific Allergan entity – participated in any alleged inequitable conduct” before the

                                  28   Patent Office, instead “resort[ing] to the artifice of group pleading, in an apparent effort to avoid
                                                                                         47
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 48 of 76




                                   1   the fact that the Allergan Defendants had nothing to do with the alleged conduct relating to the

                                   2   Went [P]atent prosecutions.” Id. at 22. Allergan points to the allegations in the FAC in support of

                                   3   its position, arguing that it sets forth a sequence of events that involved only Dr. Went’s

                                   4   submission of false declarations to the Patent Office, all of which occurred before Adamas entered

                                   5   into a licensing agreement with Forest Laboratories, and that there is no relevant conduct alleged

                                   6   as to the Allergan Defendants. Id. at 22-23 (citing FAC ¶¶ 58, 61, 63, 69, 71, 74-77, 80).

                                   7   According to Allergan, these allegations are insufficient to satisfy Rule 9(b), which applies to

                                   8   fraud claims, and therefore Relator’s FCA claims against Allergan based on inequitable conduct in

                                   9   connection with the Went Patents must be dismissed. Id. at 22.

                                  10          Allergan further asserts that the allegations against it with respect to the Went Patents are

                                  11   insufficient to allege the intent required to state a claim under the FCA, namely, that the Allergan

                                  12   Defendants acted “with actual knowledge,” “in deliberate ignorance of the truth,” or “in reckless
Northern District of California
 United States District Court




                                  13   disregard of the truth.” Id. at 23 (citing 31 U.S.C. § 3729(b)(1)). Rather, Allergan contends,

                                  14   “Relator never alleges that any Allergan Defendant even knew about the supposed fraud or learned

                                  15   about it after the fact.” Id. Allergan concedes that the FAC alleges, in a conclusory manner, that

                                  16   “Defendants were aware of a study” and “misrepresented the findings of the study to the Patent

                                  17   Office.” Id. (citing FAC ¶ 2). But according to Allergan, “this conclusory group allegation cannot

                                  18   be squared” with the more specific allegations in the Complaint that follow. Id. at 24.

                                  19          Allergan also challenges Relator’s FCA claims against it on the basis that Relator has not

                                  20   alleged Allergan made any “false or misleading” claims for payment to the government, which is

                                  21   required to state a claim under the FCA. Id. at 25 (citing United States ex rel. Campie v. Gilead

                                  22   Scis., Inc., 862 F.3d 890, 899 (9th Cir. 2017); 31 U.S.C. § 3729(a)(1)(A)). As a preliminary

                                  23   matter, Allergan contends “at least one court has expressly held that because ‘misrepresentations

                                  24   to the [Patent Office]’ years prior are ‘disconnect[ed]’ from ‘invoices submitted to the

                                  25   government’ they cannot constitute an FCA violation as a matter of law.” Id. at 26 (citing United

                                  26   States ex rel. Promega Corp. v. Hoffman-LaRoche Inc. (“Promega”), No. 03-1447-A (E.D. Va.

                                  27

                                  28
                                                                                        48
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 49 of 76




                                   1   Sept, 29, 2004), attached as Ex. 67 to Strong Decl.).18 In any event, Allergan asserts, Relator has

                                   2   not demonstrated falsity – either by alleging facts showing factual falsity or legal falsity. Id. at 25.

                                   3            Allergan argues that Relator fails to allege factual falsity because he does not allege facts

                                   4   showing that “the goods or services paid for or reimbursed by the government – i.e., the

                                   5   Alzheimer’s drugs – were defective or nonconforming in any way, or that they were otherwise

                                   6   misrepresented.” Id. To establish legal falsity, Allergan argues, Relator must allege facts showing

                                   7   that Allergan “misrepresent[ed] compliance with a law, regulation, or contractual requirement,”

                                   8   either by an “express false certification” that it has complied with the law or an “implied false

                                   9   certification,” “which occurs when the defendant submits a claim for payment that makes specific

                                  10   representations about the goods or services provided, but knowingly fails to disclose the

                                  11   defendant’s noncompliance with a statutory, regulatory, or contractual requirement.” Id. (citing

                                  12   United States ex rel. Rose v. Stephens Inst., 909 F.3d 1012, 1017 (9th Cir. 2018) (“Rose”) and
Northern District of California
 United States District Court




                                  13   quoting Universal Health Servs., Inc. v. United States (“Escobar”), 136 S. Ct. 1989, 1995 (2016)).

                                  14   Allergan argues that Relator has not alleged facts showing that it made either an express or an

                                  15   implied false certification to the government. Id.

                                  16            To the extent Relator relies on the allegation in the FAC that Allergan was required to

                                  17   supply proof that the price of its drug was “fair and reasonable,” see FAC ¶ 113, Allergan argues

                                  18   that this is not a certification of compliance with the law; rather, it is a certification that the prices

                                  19   charged are commensurate with the prices the drug manufacturer offers to its commercial

                                  20   customers. Id. at 26. Therefore, any certification that the prices Allergan charged the government

                                  21   were “fair and reasonable” would not have been an “express certification” of compliance with the

                                  22   law. Id. Allergan further asserts that the FAC does not actually allege that it made any such

                                  23   certification, much less the “who, what, when, where and how” of any such submissions. Id. at

                                  24   25-26.

                                  25            Allergan also argues that Relator does not adequately allege any implied certification, even

                                  26
                                       18
                                  27      Elsewhere in the motion, Allergan also asserts that the only other FCA case where a relator has
                                       relied on a similar theory (that a drug manufacturer “violated the FCA by foreclosing generic
                                  28   drugs”) is Amphastar and in that case, as in Promega, the case was dismissed at the pleading
                                       stage. Motion at 4.
                                                                                        49
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 50 of 76




                                   1   though it alleges that Allergan submitted “product and pricing data” under various federal

                                   2   programs. Id. at 27 (citing FAC ¶¶ 112-116). According to Allergan, this is because Relator does

                                   3   not allege that the product and pricing data it submitted inaccurately reflected the commercial

                                   4   prices charged for the drug and also does not allege that a failure to disclose noncompliance with

                                   5   the law made any specific statements about the drug into “misleading half-truths.” Id. at 27 (citing

                                   6   Escobar, 136 S. Ct. at 2001).

                                   7          Finally, Allergan argues that Relator has not alleged any conduct that is material. Id. at

                                   8   28. According to Allergan, the FCA’s materiality standard turns on whether “the alleged conduct

                                   9   had a ‘likely or actual effect’ on the government’s payment decision and ‘whether the defendant

                                  10   knowingly violated a requirement that the defendant knows is material to the government’s

                                  11   payment decision.’” Id. at 28 (quoting Escobar, 136 S. Ct. at 1996). Although Relator alleges

                                  12   that the government “would not have paid” if it knew about the alleged fraud on the Patent Office,
Northern District of California
 United States District Court




                                  13   see FAC ¶¶ 155-156, Allergan argues that these allegations are entirely conclusory and are not

                                  14   sufficient to establish materiality. Id. Moreover, according to Allergan, the fact that the

                                  15   government continued to pay for Namenda XR® even after the relevant patents were invalidated

                                  16   “negates any suggestion that patent disputes would affect the government’s decision to pay.” Id.

                                  17   at 28-29 (citing Escobar, 136 S. Ct. at 2003).

                                  18          In his response, Relator argues he has adequately pled his FCA claims against Allergan

                                  19   based on both the ’009 patent and the Went Patents. As to the ’009 patent, Relator argues that

                                  20   “even if Forest did not initially obtain the ’009 [p]atent by fraud, the patent nevertheless is plainly

                                  21   invalid as obvious over the ’553 [p]atent” and thus, Allergan engaged in conduct that is

                                  22   “independently culpable” under the FCA because it “knowingly or recklessly asserted the

                                  23   invalid patent to block generic competitors from the market so that it could charge the government

                                  24   monopoly prices and remove the government’s ability to purchase less expensive generics.”

                                  25   Allergan Opposition at 9.

                                  26          Relator further asserts that Allergan applies the wrong standards for intent and materiality,

                                  27   arguing that the more stringent pleading standards that apply to an inequitable conduct defense to

                                  28   patent infringement do not apply to FCA claims, which require only that a relator plead the
                                                                                         50
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 51 of 76




                                   1   common law elements of fraud. Id. at 9-10 (citing Escobar, 136 S. Ct. at 1999). Under this less

                                   2   stringent standard, Relator contends, he is not required to prove specific intent to defraud and

                                   3   materiality means only “‘having a natural tendency to influence, or be capable of influencing, the

                                   4   receipt of money or property.’” Id at 10 (citing 31 U.S.C. §§ 3729(b)(1) & (4)). Because of this

                                   5   lower standard, even though the prior disclosure of the ’553 patent to the Examiner during

                                   6   prosecution of the ’009 patent might defeat an inequitable conduct defense, the failure of the

                                   7   applicants to alert the Examiner of this prior art is nonetheless sufficient to establish fraudulent

                                   8   conduct for the purposes of the FCA, Relator asserts. Id. Moreover, even if the more stringent

                                   9   standard were to be applied to Relator’s FCA claims, Relator contends he has adequately alleged

                                  10   intent by alleging that Forest Laboratories “intentionally omitted the disclosure of the ’553

                                  11   [p]atent after amending the application because it knew that the disclosure would scuttle its

                                  12   application.” Id. (citing FAC ¶¶ 94, 97). These allegations are sufficient to establish scienter at the
Northern District of California
 United States District Court




                                  13   pleading stage of the case, Relator contends. Id. at 10-11 (citing Bristol-Myers Squibb Co. v. Ben

                                  14   Venue Laboratories, 90 F.Supp.2d 522, 528 (D.N.J. 2000); Skedco, Inc. v. Strategic Operations,

                                  15   Inc., 287 F.Supp.3d 1100, 1149–1150 (D. Or. 2018)). In addition, Relator contends, Allergan is

                                  16   wrong to argue that he fails to adequately plead intent under Rule 9(b) because that rule

                                  17   specifically provides that knowledge may be pleaded “generally.” Id. at 11.

                                  18           According to Relator, the cases Allergan cites in support of its argument that cumulative

                                  19   prior art need not be disclosed are distinguishable because none involved prior art that was

                                  20   disclosed before it became relevant to the application, as was the case with the ’009 patent. Id.

                                  21   (distinguishing Fiskars, Inc. v. Hunt Mfg. Co., 221 F.3d 1318, 1327 (Fed. Cir. 2000); Molins PLC

                                  22   v. Textron, Inc., 48 F.3d 1172, 1185 (Fed. Cir. 1995); and Pixion, Inc. v. Citrix Sys., Inc.,2012 WL

                                  23   1309170 (N.D. Cal. Apr. 16, 2012)). Relator argues that “context matters in determining whether

                                  24   an applicant satisfied its duty of candor and good faith” and therefore, that the Court should not

                                  25   decide as a matter of law that a disclosure of prior art 18 months before it became relevant to the

                                  26   patent application satisfied that duty. Id. at 11.

                                  27           Relator rejects Allergan’s argument that scienter is not adequately pled because Forest

                                  28   Laboratories relied on an “objectively reasonable” interpretation of 37 C.F.R. § 1.56 as to what
                                                                                            51
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 52 of 76




                                   1   was required to be disclosed in prosecuting the ’009 patent. Id. at 12. Relator contends this

                                   2   argument amounts to an “attempt to dispute Relator’s well-pleaded facts,” which is improper at

                                   3   the pleading stage of the case. Id. He argues that “[w]hether Forest [Laboratories’] failure to

                                   4   disclose was strategic, reckless, or based on good-faith misapprehension of what 37 C.F.R. § 156

                                   5   requires cannot be resolved on the pleadings.” Id.

                                   6          Relator rejects Allergan’s assertion that his FCA claims based on the Went Patents fail

                                   7   because he has alleged no relevant conduct by the Allergan Defendants, arguing that the fraud

                                   8   occurred not only during prosecution of the patents but also when Allergan later asserted these

                                   9   patents against generic competitors to take away the government’s ability to choose less expensive

                                  10   generics that would have been sold by Defendants’ competitors. Id. at 13. Because the Allergan

                                  11   Defendants were involved in this subsequent conduct, Relator argues, they are jointly and

                                  12   severally liable for the fraud even if they “were not present when the Patent Office was first
Northern District of California
 United States District Court




                                  13   defrauded.” Id. (citing Mortgs., Inc. v. United States Dist. Court, 934 F.2d 209, 212 (9th Cir.

                                  14   1991); United States v. Bourseau, No. 03-CV-907-BEN(WMC), 2006 WL 2961105, at *13 (S.D.

                                  15   Cal. Sept. 29, 2006)). Relator further argues that “Allergan would be liable even if Forest had no

                                  16   role in the fraud because, in cases involving allegations of inequitable conduct, the consequences

                                  17   of patent fraud do not disappear when a patent is transferred to an innocent third-party.” Id. at 13-

                                  18   14 (citing In re Rembrandt Techs. LP Patent Litig., 899 F.3d 1254, 1272 (Fed. Cir. 2018)).

                                  19          Relator also argues that Allergan misrepresents the chronology of the events alleged in the

                                  20   FAC, ignoring allegations showing that two of the Went Patent applications were filed after Forest

                                  21   Laboratories entered into an exclusive licensing agreement with Adamas for the Went Patents, in

                                  22   November 2012. Id. at 14. In particular, according to Relator “[a]pplications for two of the Went

                                  23   Patents – U.S. Patent Nos. 8,580,858 and 8,598,233 – were filed after that date, on December 21,

                                  24   2012 and January 28, 2013, respectively” and “[i]n connection with those applications, the same

                                  25   misleading statements about the ME110 Study were submitted to the Patent Office.” Id.

                                  26   Therefore, Relator asserts, “[a]t a minimum, Forest was complicit in that fraud because, as the

                                  27   exclusive licensee, it was a real-party-in-interest for the patents at that time, and it had a duty of

                                  28   candor and good faith to the Patent Office that it did not honor.” Id. (citing 37 C.F.R. § 1.56(c)(3)
                                                                                          52
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 53 of 76




                                   1   (pre-America Invents Act) (duty of candor applies to “[e]very other person who is substantively

                                   2   involved in the preparation or prosecution of the application and who is associated with the

                                   3   inventor, with the assignee or with anyone to whom there is an obligation to assign the

                                   4   application”)).

                                   5          Relator rejects Allergan’s argument that his FCA claims based on the Went Patents fail

                                   6   because the FAC does not allege that either Forest or the other Allergan Defendants knew of the

                                   7   fraud on the Patent Office with respect to the Went Patents. Id. According to Relator, “Forest

                                   8   was already the exclusive licensee when two fraudulent patent applications were submitted, and it

                                   9   was at least reckless with respect to the information submitted in those applications.” Id. Relator

                                  10   argues further that “Dr. Went’s fraud, which Allergan does not dispute, is chargeable to all those

                                  11   who acquire or enforce the patents.” Id. (citing Rembrandt, 899 F.3d at 1272; Avid Identification

                                  12   Sys., Inc. v. Crystal Import Corp., 603 F.3d 967, 973 (Fed. Cir. 2010) (“If an individual who is
Northern District of California
 United States District Court




                                  13   substantively involved in the preparation or prosecution of an application fails to comply with his

                                  14   duty of candor, then that individual's misconduct is chargeable to the applicant for the patent, and

                                  15   the applicant’s patent is held unenforceable.”)). Moreover, it argues, “[a]s the successor in interest

                                  16   to Forest, which was the exclusive licensee of the Went Patents, Allergan is liable for how these

                                  17   patents were obtained, and then used to exploit the government.” Id.

                                  18          In response to Allergan’s argument that Relator has not alleged any false statements in

                                  19   support of his FCA claims, Relator argues that he has satisfied this requirement because the FCA

                                  20   covers both “misleading omissions” under Escobar and “situations in which an upstream fraud is

                                  21   used to facilitate downstream claims.” Id. at 15 (citing United States ex rel. Campie v. Gilead

                                  22   Scis., Inc. (“Campie”), 862 F.3d 890, 903 (9th Cir. 2017), cert. denied sub nom. Gilead Scis., Inc.

                                  23   v. U.S. ex rel. Campie, 139 S. Ct. 783 (2019); United States ex rel. Hendow v. Univ. of Phoenix,

                                  24   461 F.3d 1166, 1174 (9th Cir. 2006) (“Hendow”)). According to Relator, the FCA claims alleged

                                  25   against Allergan here are analogous to the FCA claims in Campie, where the court found that

                                  26   allegations that a drug manufacturer’s claims for reimbursement for its drugs from the government

                                  27   were sufficient to allege falsity because the manufacturer allegedly gained approval of the drugs

                                  28   through false statements to the FDA. Id. Here, Relator contends, the facts are even stronger than
                                                                                        53
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 54 of 76




                                   1   in Campie because the “claims for payment specifically included prices that had been unlawfully

                                   2   manipulated” and because Defendants knowingly listed invalid patents in the Orange Book, which

                                   3   “constituted additional statements that were material to false claims.” Id.

                                   4          Relator also rejects Allergan’s contention that in requiring proof that prices are “fair and

                                   5   reasonable” the government is only concerned about commercial prices; according to Relator, the

                                   6   government “base[s] government prices on commercial ones, but that does not mean the

                                   7   government is indifferent about whether the commercial price is itself the product of a massive

                                   8   fraud. Rather, the government assumes that the commercial price reflects fair market conditions,

                                   9   and it relies on the commercial price for that reason.” Id. at 16. To the extent the alleged fraud

                                  10   “taints the government’s pricing,” Relator alleges, it also renders the resulting claim for payment

                                  11   from the government fraudulent. Id. Relator argues that Escobar also supports this conclusion.

                                  12   Id. In that case, according to Relator, the FCA claims were based on use of billing codes
Northern District of California
 United States District Court




                                  13   submitted in claims for reimbursement corresponding to services such as “family therapy” and job

                                  14   titles such as “Social Worker, Clinical.” Id. (citing 136 S. Ct. at 1997). Even though there was no

                                  15   express representation that the social workers were licensed under state law, the court concluded

                                  16   that use of these billing codes implied as much and therefore that they were sufficient to support

                                  17   the relator’s FCA claims. Id.

                                  18          Relator also rejects Allergan’s assertion that the FCA claims fail because there is no

                                  19   allegation that it actually did present its pricing information to the government. Id. at 17-18.

                                  20   According to Relator, he is only required to “plead ‘particular details of a scheme’ with ‘reliable

                                  21   indicia that lead to a strong inference’ that claims have been submitted.” Id. (quoting United

                                  22   States ex rel. Ebeid v. Lungwitz, 616 F.3d 993, 999 (9th Cir. 2010)). As it is undisputed that

                                  23   Allergan’s prices for the drugs in this case are listed on the FSS, as is required to receive Medicaid

                                  24   reimbursement (which Allergan has allegedly received), Relator argues that it is “implausible that

                                  25   these representations were not made” in light of the allegations in the complaint. Id. at 17.

                                  26   Further, to the extent Allergan argues that the pricing information is not alleged to have included

                                  27   specific representations about compliance with the law, Relator responds that these arguments

                                  28   have no bearing on his theories of implied certification under Escobar or “upstream fraud” under
                                                                                         54
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 55 of 76




                                   1   Campie. Id. at 18.

                                   2          Relator rejects Allergan’s reliance on Promega to argue that an FCA claim based on the

                                   3   theory that a drug manufacturer improperly charged monopoly prices because of fraud before the

                                   4   Patent Office can never state a claim because the false statements to the Patent Office are too

                                   5   “disconnected” from the invoices submitted to the government. Id. at 18-19. According to

                                   6   Relator, in Campie the Ninth Circuit explicitly rejected this “disconnect” reasoning. Id. at 19

                                   7   (citing Campie, 862 F.3d at 903). Furthermore, Relator contends, Promega was decided before

                                   8   the FCA was amended and its dismissal based on the public disclosure bar is no longer good law.

                                   9   Id. Relator also rejects Allergan’s suggestion that his theory fails under Amphastar, noting that

                                  10   the district court found that the relator in that case stated a valid FCA claim under a similar theory,

                                  11   and that the Ninth Circuit did not reach that issue on appeal because it vacated the earlier decision

                                  12   on jurisdictional grounds under the public disclosure bar. Id. at 19.
Northern District of California
 United States District Court




                                  13          Finally, Relator contends Allergan’s argument that he has not alleged facts demonstrating

                                  14   materiality because the government continues to pay for its drugs is incorrect. Id. at 20.

                                  15   According to Relator, price is material because a reasonable person would find it relevant to a

                                  16   payment decision, and in fact, the government is required to purchase generics when they are

                                  17   available. Id. Moreover, Relator contends, courts have found price goes to the “essence of the

                                  18   bargain” between the government and drug manufacturers and that misrepresentations that affect

                                  19   the size of government payments are material under the FCA. Id. (citing United States ex rel.

                                  20   Prather v. Brookdale Senior Living Communities, Inc., 892 F.3d 822, 834 (6th Cir. 2018), cert.

                                  21   denied 139 S. Ct. 1323 (2019); Unihan Corp. v. Max Group Corp., No. CV 09-07921 MMM

                                  22   PLAX, 2011 WL 6814044, at *7 (C.D. Cal. Dec. 28, 2011); Grubea v. Rosicki, Rosicki & Assocs.,

                                  23   P.C., 318 F. Supp. 3d 680, 701 (S.D.N.Y. 2018); United States v. DynCorp Int’l, LLC, 253 F.

                                  24   Supp. 3d 89, 102 (D.D.C. 2017)). The fact that the government has continued to pay for

                                  25   Allergan’s drugs does not demonstrate a lack of materiality, Relator argues, as there is no

                                  26   allegation that the government was aware of the alleged fraud on the Patent Office when it paid for

                                  27   the drugs. Id. at 21.

                                  28          In any event, Relator argues, “even though the government pays for Namenda XR, it also
                                                                                         55
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 56 of 76




                                   1   pays for the generic alternatives to Namenda XR” with the result that prices have gone down. Id.

                                   2   Relator also argues that the fact that the government continued to pay for the drugs does not

                                   3   demonstrate a lack of materiality because “ceasing payments for Namenda XR altogether would

                                   4   serve little purpose, and might complicate care for patients who have been using the drug for long

                                   5   periods of time.” Id. (citing Campie, 862 F.3d at 906). According to Relator, “[b]ecause it is at

                                   6   least plausible that Defendants’ fraud – which the Complaint alleges had a massive effect on the

                                   7   price the government paid for these drugs – was material to the government’s payment decisions,

                                   8   Allergan’s materiality arguments should be rejected.” Id.

                                   9          In its Reply, Allergan reiterates its position that Relator has failed to state any viable FCA

                                  10   claim against it. With respect to the Went Patents, Allergan points out that Relator argued in his

                                  11   opposition that Forest Laboratories had already entered into an exclusive licensing agreement with

                                  12   Adamas when two of the Went Patent applications were filed but that Relator does not cite to any
Northern District of California
 United States District Court




                                  13   corresponding allegations in the complaint. Allergan Reply at 9. According to Allergan, this is

                                  14   because these facts were not pled in the complaint. Id. More importantly, Allergan contends, it is

                                  15   not sufficient to show that “Allergan was a contractual counter-party to Adamas when Adamas

                                  16   and Dr. Went purportedly engaged in fraud”; rather, Relator must “plead that the Allergan

                                  17   Defendants knowingly committed some fraud related to the Went Patents,” which Relator has not

                                  18   done according to Allergan. Id.

                                  19          Allergan also rejects Relator’s argument that Forest Laboratories was “at least reckless”

                                  20   with respect to the misrepresentations that he asserts were repeated in the two Went Patent

                                  21   applications that were filed after Forest Laboratories entered into the exclusive licensing

                                  22   agreement with Adamas. Id. at 10. According to Allergan, this argument fails because “Relator

                                  23   offers no explanation (let alone well-pleaded allegations) as to why or how the Allergan

                                  24   Defendants should have known about any allegedly fraudulent conduct by Dr. Went, much less

                                  25   how they might have acted ‘reckless[ly].’” Id. Given that a patent is presumed valid, Allergan

                                  26   argues, “if the Allergan Defendants had no involvement in or reason to learn of Dr. Went’s alleged

                                  27   misconduct – and Relator has not pleaded that they did – they could not have been ‘at least

                                  28   reckless’ with respect to the Went Patents simply by licensing the patents and enforcing them.”
                                                                                        56
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 57 of 76




                                   1   Id.

                                   2           Allergan also rejects Relator’s argument that the Allergan Defendants are “‘jointly and

                                   3   severally liable even if they were not present when the Patent Office was first defrauded’ because

                                   4   Dr. Went’s alleged fraud is ‘chargeable to all those who acquire or enforce the patents.’” Id.

                                   5   First, Allergan argues, joint and several liability only applies where both of the parties are

                                   6   “actually liable in the first place,” which is not the case here. Id. (citing Rest. (Third) of Torts:

                                   7   Apportionment Liab. § 12 (2000) (“Each person who commits a tort that requires intent is jointly

                                   8   and severally liable for any indivisible injury legally caused by the tortious conduct.”)). Allergan

                                   9   further accuses Relator of “mixing and matching” theories of liability “by targeting Adamas for

                                  10   the alleged fraud on the Patent Office, and the Allergan Defendants for later enforcing those

                                  11   patents and securing government reimbursement.” Id. Allergan argues that because the FAC

                                  12   includes no allegations that it was responsible for the “upstream fraud” on the Patent Office, it
Northern District of California
 United States District Court




                                  13   cannot be held liable for the “downstream” actions it took “to enforce presumptively valid

                                  14   patents.” Id. at 11.

                                  15           Allergan also asserts that it is irrelevant that a patent that is invalidated due to inequitable

                                  16   conduct remains invalid even where it has been transferred to an innocent third party. Id.

                                  17   According to Allergan, that rule is very different from transferring liability for fraud to an innocent

                                  18   third party, for which there is no authority. Id. Nor do Rembrandt and Avid support Relator’s

                                  19   position, Allergan asserts, as neither of these cases holds that an innocent third party can be held

                                  20   vicariously liable for fraud. Id.

                                  21           With respect to the FCA claims against Allergan based on alleged fraud in connection with

                                  22   the ’009 patent, Allergan rejects Relator’s argument that he can state a claim under the FCA based

                                  23   on failure to disclose the ’553 patent in the ’009 patent prosecution even if an affirmative defense

                                  24   of inequitable conduct would fail under Fiskars because of the prior disclosure of the ’553 patent

                                  25   to the Examiner. Id. at 12. Allergan argues that the legal standard for inequitable conduct is

                                  26   “highly relevant” and that the Court should not “drive a wedge between the legal principles

                                  27   defining inequitable conduct and fraud on the U.S. Patent Office in the FCA context.” Id.

                                  28   Allergan further asserts that Relator’s attempt to distinguish the facts of Fiskars on the basis that
                                                                                          57
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 58 of 76




                                   1   the examiner actually considered the prior art reference in that case fails because the same is true

                                   2   here. Id. In particular, Allergan points to a document in the ’009 patent prosecution history – the

                                   3   List of References Cited by Applicant and Considered by Examiner, dated October 7, 2009, see

                                   4   Strong Decl., Ex. 30 – which reflects that all references except those that were lined through had

                                   5   been considered and that the ’553 patent was not lined through. Id. at 12-13.

                                   6          Allergan also contends Relator is incorrect in asserting that the ’553 patent was not

                                   7   relevant to the ’009 patent at the time it was submitted to the Examiner and therefore its

                                   8   submission at that point was “likely to mislead” because since 2005 the ’009 patent application

                                   9   had always focused on a single-dose product. Id. at 13 (citing Strong Decl., Ex. 29 (original 2005

                                  10   application) (stating that the “formulation of the present invention includes memantine . . . to be

                                  11   administered in a once-a-day oral dosage form”); Ex. 12 (publicly available claims as of June 16,

                                  12   2005, reciting in Claim 31 a “modified release solid oral dosage form” that is “administered once
Northern District of California
 United States District Court




                                  13   a day”)).

                                  14          To the extent Relator argues that his FCA claims based on the ’009 patent would not fail

                                  15   even if there was no inequitable conduct – because the patent is nonetheless invalid as obvious

                                  16   over the ’553 patent and Allergan subsequently asserted that invalid patent – Allergan argues that

                                  17   Relator is incorrect. Id. at 13-14. First, Allergan notes that the ’009 patent has never been held

                                  18   invalid. Id. at 13. Moreover, Allergan argues, a patent is presumed valid and asserting a patent

                                  19   that is subsequently found to be invalid is not “independently culpable conduct” under the FCA.

                                  20   Id. at 14. Allergan also argues that Relator is incorrect in asserting the Court cannot decide at the

                                  21   pleading stage if Forest Laboratories acted in an “objectively reasonable manner” (and therefore,

                                  22   that scienter has not been adequately pled) with respect to its understanding of what was required

                                  23   under 37 C.F.R. § 1.56. Id. According to Allergan, “[o]bjective reasonableness is a legal, not

                                  24   factual argument appropriate for determination at the motion to dismiss stage.” Id. (citing United

                                  25   States v. Allergan, 746 Fed. App’x 101, 110 (3d Cir. 2018)).

                                  26          Finally, Allergan reiterates its position that Relator has failed to allege both falsity and

                                  27   materiality adequately. Id. at 14-15. As to falsity, Allergan argues that Relator has alleged only

                                  28   false statements by other parties to the Patent Office but has not alleged any facts showing that the
                                                                                         58
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 59 of 76




                                   1   Allergan Defendants made false claims under the FCA. Id. at 14. Allergan further argues that

                                   2   Relator has alleged no facts showing that the Allergan Defendants made any express or implied

                                   3   certifications that were rendered misleading and that Relator has failed to allege specific facts that

                                   4   “match” the allegations in Escobar and Campie. Id. Allergan also rejects Relator’s assertion that

                                   5   he has provided “reliable indicia” that claims about its prices were actually made to the

                                   6   government, arguing that “more is required” to satisfy that standard than “mere suspicions and

                                   7   attenuated assumptions.” Id. at 15. With respect to materiality, Allergan repeats its argument that

                                   8   Relator has alleged no specific facts showing the prices it charged the government were material,

                                   9   pointing out again that the government still pays claims for Namenda XR® and Namzaric®. Id.

                                  10                    b. The Adamas Motion
                                  11          In its Motion, Adamas argues that Relator fails to sufficiently allege any false claim,

                                  12   materiality or scienter. Adamas Motion at 16-23. Like Allergan, Adamas argues with respect to
Northern District of California
 United States District Court




                                  13   the falsity requirement that Relator has not alleged any express or implied misrepresentation to the

                                  14   Government, even though the FAC includes conclusory allegations about “express and implied

                                  15   assurances” (FAC ¶ 6), “express and implied misrepresentations” (FAC ¶ 117) and “express and

                                  16   implied certifications” (FAC ¶ 120). Id. at 17. With respect to factually false claims, Adamas

                                  17   argues that it cannot be shown to have made any express representations that were factually false

                                  18   because Adamas was not involved in pricing or reimbursement for these products and played no

                                  19   role in submitting information to GSA in connection with FSS listings. Id. at 17-18. To the extent

                                  20   Relator relies on representations about the Went Patents that Adamas made to the Patent Office

                                  21   (which Adamas asserts are the only misrepresentations alleged with respect to Adamas) to show

                                  22   falsity, Adamas argues that these were not claims for payment under the FCA and therefore cannot

                                  23   be “false claims.” Id. at 17-18 (citing 31 U.S.C. § 3729(b)(2)).

                                  24          Further, Adamas asserts, Relator has alleged no legally false claims, either on the basis of

                                  25   an express certification of compliance with legal requirements or implied certification. Id. at 18-

                                  26   19. Like Allergan, Adamas contends that the GSA’s “fair and reasonable” requirement is intended

                                  27   to ensure only that the prices charged to the government are commensurate with a drug company’s

                                  28   commercial prices and that it is not a “catch-all regulatory obligation.” Id. at 18. Adamas further
                                                                                         59
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 60 of 76




                                   1   asserts that to the extent Relator relies on an implied certification theory, he fails to allege specific

                                   2   facts that satisfy the standard in Escobar, which requires that a relator show that the defendant

                                   3   failed to disclose noncompliance with material legal requirements and that this failure turned

                                   4   specific representations about the product into misleading half-truths. Id. at 19 (citing Escobar,

                                   5   136 S. Ct. at 2001).

                                   6           Adamas argues that Relator also fails to allege any misrepresentations that would be

                                   7   material to the government’s payment decision. Id. at 19-22. Adamas argues that Relator relies

                                   8   on the theory that compliance with the Patent Office’s duty of candor and the GSA’s “fair and

                                   9   reasonable” pricing requirement are per se material but that Escobar and its progeny reject such a

                                  10   per se approach to pleading. Id. at 20 (citing FAC ¶ 117; Knudsen v. Sprint Commc’ns Co.,

                                  11   No. C13-04476 CRB, 2016 WL 4548924, at *13 (N.D. Cal. Sept. 1, 2016)). According to

                                  12   Adamas, Relator’s allegations are conclusory and they are undercut by the fact that since some of
Northern District of California
 United States District Court




                                  13   the Went Patents were invalidated in 2018, there has been no change to the FDA approval status of

                                  14   Namenda XR® or Namzaric®, which continue to be eligible for government reimbursement (as

                                  15   the FAC ¶ 165 concedes). Id. Adamas further contends the fact that the federal government

                                  16   declined to intervene in this action also provides “very strong evidence” that the alleged

                                  17   misrepresentations are not material. Id. at 21 (quoting Escobar, 136 S. Ct. at 2003-2004 and

                                  18   listing the following cases in which courts have, according to Adamas, rejected FCA claims in part

                                  19   because the government investigated the relator’s allegations and nonetheless continued to pay:

                                  20   D’Agostino v. ev3, Inc., 845 F.3d 1, 7 (1st Cir. 2016); Coyne v. Amgen, Inc., No 17-1522, 2017

                                  21   WL 6459267, at *3 (2d Cir. Dec. 18, 2017); United States. ex rel. Petratos v. Genentech Inc., 855

                                  22   F.3d 481, 490 (3rd Cir. 2017); United States ex rel. McBride v. Halliburton Co., 848 F.3d 1027,

                                  23   1034 (D.C. Cir. 2017); United States ex rel. Berg v. Honeywell Int’l, Inc., 740 F. App’x 535, 538

                                  24   (9th Cir.2018), cert. denied sub nom. United States ex rel. Berg v. Honeywell Int'l, Inc., 139 S. Ct.

                                  25   1456 (2019)). Adamas (like Allergan) also points to Promega, noting that in that case, the court

                                  26   did not allow an FCA case against a drug manufacturer based on alleged inequitable conduct

                                  27   before the Patent Office to go forward. Id. at 21.

                                  28           Adamas also argues that Relator has not adequately alleged scienter. Id. at 22. In order to
                                                                                          60
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 61 of 76




                                   1   meet this requirement where an FCA claim is based on a theory of implied certification, Adamas

                                   2   contends, “‘[w]hat matters is . . . whether the defendant knowingly violated a requirement that the

                                   3   defendant knows is material to the Government’s payment decision.’” Id. (quoting Escobar, 136

                                   4   S. Ct. at 1996 (emphasis added by Adamas)). According to Adamas, Relator does not include

                                   5   such allegations in the FAC. Id. In particular, Adamas asserts, although Relator included

                                   6   “barebones, conclusory” allegations that Adamas and Dr. Went “knowingly” made

                                   7   misrepresentations to the Patent Office, see FAC ¶¶ 2, 3, 5, the FAC also shows that “Dr. Went

                                   8   actively corrected past statements to the Patent Office on multiple occasions.” Id. Adamas also

                                   9   argues that the FAC “lacks any allegation that Adamas or Dr. Went knowingly violated their

                                  10   regulatory obligations, or that Adamas or Dr. Went knew those regulations were material to

                                  11   government payment decisions.” Id. (citing Escobar, 136 S. Ct. at 1996).

                                  12            In his opposition brief, Relator argues that he has adequately alleged that the Adamas
Northern District of California
 United States District Court




                                  13   Defendants made false claims, asserting for the same reasons set forth in the Allergan Opposition

                                  14   that he has alleged facts showing falsity under both the implied certification theory of Escobar

                                  15   and the promissory estoppel theory of Campie. Adamas Opposition at 8-11. In addition, Relator

                                  16   argues, for the first time, that the patent applications themselves are false claims because they are a

                                  17   request for “property” under the FCA and therefore constitute an “independent violation of the

                                  18   FCA” by Adamas. Id. at 11-12.19

                                  19            Relator rejects Adamas’s argument that he has not alleged materiality, citing the arguments

                                  20   he made in response to Allergan’s motion. Id. at 13. He rejects Adamas’s reliance on the fact

                                  21   that the government continues to pay for Namenda XR® and Namzaric®, arguing that the

                                  22   “government does not yet know there was fraud” and that he will prove this at trial. Id. He

                                  23   argues further that the government’s decision not to intervene in this action is not a reflection on

                                  24   the merits of his claims as there are many reasons unrelated to the merits of a qui tam case that

                                  25   may play into the government’s decision and dismissal on this ground would be inconsistent with

                                  26   the purposes of the qui tam provision. Id. (citing United States ex rel. Chandler v. Cook Cty., Ill.,

                                  27
                                       19
                                  28     Because the FAC does not allege any violation of the FCA on the basis of this theory, the Court
                                       declines to reach this argument
                                                                                     61
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 62 of 76




                                   1   277 F.3d 969, 974 (7th Cir. 2002), aff’d, 538 U.S. 119 (2003); United States ex rel. El-Amin v.

                                   2   George Washington Univ., 533 F. Supp. 2d 12, 21 (D.D.C. 2008); United States ex rel. Feldman

                                   3   v. van Gorp, No. 03 CIV. 8135 (WHP), 2010 WL 2911606, at *2 (S.D.N.Y. July 8, 2010)).

                                   4          Relator argues that the FAC adequately pleads scienter as to the Adamas Defendants. Id.

                                   5   at 14. In particular, he argues that under Rule 9(b) he is only required to plead scienter

                                   6   “generally.” Id. (citing Integra, 2019 WL 3282619, at *22). To the extent Adamas argues that Dr.

                                   7   Went’s subsequent corrections of his prior incorrect declarations show that the claims against the

                                   8   Adamas Defendants fail for lack of scienter, Relator contends these are fact questions that cannot

                                   9   be decided at the pleading stage. Id. According to Relator, for the purposes of a motion to

                                  10   dismiss, he has adequately alleged scienter based on the allegations that “Adamas’s founder and

                                  11   CEO knew that he was intentionally misrepresenting the critical results of the ME110 Study,

                                  12   because he demonstrated knowledge of the actual results he failed to disclose” (FAC ¶ 83) and
Northern District of California
 United States District Court




                                  13   that “the CEO revised his original false declaration, but not with respect to the critical

                                  14   misrepresentation concerning the actual results of the ME110 Study, which he personally

                                  15   knew about” (FAC ¶¶ 80-83). Id.

                                  16          Finally, Relator argues that he has satisfied the requirements of Rule 9(b) with respect to

                                  17   his claims because “[u]nder Rule 9(b), ‘it is sufficient to allege particular details of a scheme to

                                  18   submit false claims paired with reliable indicia that lead to a strong inference that claims were

                                  19   actually submitted.’” Id. (quoting Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993, 998–99 (9th Cir.

                                  20   2010)). According to Relator, he has adequately alleged the “who, what, when, where and why”

                                  21   of the fraud under this standard. Id. at 15-17.

                                  22          In its Reply, Adamas rejects Relator’s arguments that he has stated false claims under all

                                  23   of the theories advanced in his Opposition. As to the arguments addressing implied certification

                                  24   and promissory estoppel, Adamas makes arguments similar to Allergan’s that Relator’s claims fail

                                  25   under both theories. Adamas also challenges Relator’s assertion that the patent applications are

                                  26   themselves false claims under the FCA. As the Court does not consider that argument, it also does

                                  27   not summarize here Adamas’s response.

                                  28
                                                                                         62
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 63 of 76




                                   1                2. Discussion

                                   2                  a. Whether Relator Adequately Alleges False Claims or Statements
                                   3          Courts construe the FCA “broadly, as it is ‘intended to reach all types of fraud, without

                                   4   qualification, that might result in financial loss to the Government.’” Campie, 862 F.3d at 899

                                   5   (quoting Hendow, 461 F.3d at 1170 (internal quotations and citations omitted)). “Such broad

                                   6   construction has thus given rise to a number of doctrines ‘that attach potential False Claims Act

                                   7   liability to claims for payment that are not explicitly and/or independently false.’” Id. (quoting

                                   8   Hendow, 461 F.3d at 1171). In particular, in addition to recognizing claims for payment that are

                                   9   factually false because they misrepresent the good or service that was provided (in other words,

                                  10   claims for nonconforming goods), see Campie, 862 F.3d at 900, courts have recognized that FCA

                                  11   claims may be viable under a theory of implied certification, id. (citing Escobar, 136 S. Ct. at

                                  12   1999), or promissory fraud. Id. at 902 (citing Hendow, 461 F. 3d. at 1173). Relator contends he
Northern District of California
 United States District Court




                                  13   has alleged false claims under both theories. For the reasons set forth below, the Court agrees.

                                  14                        i. Implied Certification
                                  15          The “validity and scope” of the implied certification doctrine was recently addressed by

                                  16   the Supreme Court in Escobar. 136 S. Ct. at 1998. In that case, the relators were parents of

                                  17   Yarushka Rivera, a teenage beneficiary of Medicaid, which is “a joint state-federal program in

                                  18   which healthcare providers serve poor or disabled patients and submit claims for government

                                  19   reimbursement.” 136 S. Ct. at 1996-1997. Rivera died after receiving treatment from a mental

                                  20   health clinic under the Medicaid program, including therapy and prescriptions for a medication

                                  21   that caused an adverse reaction and may have resulted in her death. Id. at 1997. As it turned out,

                                  22   many of the staff at the clinic – including the individual who prescribed the medication – were

                                  23   unlicensed and were not authorized to prescribe medications without supervision. Id.

                                  24   Nonetheless, the clinic received reimbursement from the government for its services, submitting

                                  25   invoices that used payment codes for services such as “individual Therapy” and “Family

                                  26   Therapy.” Some of the clinic staff also “registered for a number associated with ‘Social Worker,

                                  27   Clinical,’ despite lacking the credentials and licensing required for social workers engaged in

                                  28   mental health counseling.” Id. (internal quotation and citation omitted). The relators asserted
                                                                                        63
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 64 of 76




                                   1   FCA claims against the clinic based on an implied false certification theory, namely, that the

                                   2   reimbursement claims “made representations about the specific services provided by specific types

                                   3   of professionals, but that failed to disclose serious violations of regulations pertaining to staff

                                   4   qualifications and licensing requirements for those services.” Id. at 1997-1998.

                                   5           The Supreme Court in Escobar held that the allegations in that case were sufficient to

                                   6   allege falsity under the FCA based on an implied certification theory. Id. at 2000. It began its

                                   7   analysis by recognizing that “[w]hen . . . a defendant makes representations in submitting a claim

                                   8   but omits its violations of statutory, regulatory, or contractual requirements, those omissions can

                                   9   be a basis for liability if they render the defendant’s representations misleading with respect to the

                                  10   goods or services provided.” Id. at 1999. In reaching this conclusion, the Supreme Court looked

                                  11   to the common law of fraud because the FCA does not define that term. Id. at 1999-2000. It

                                  12   declined to decide whether “all claims for payment implicitly represent that the billing party is
Northern District of California
 United States District Court




                                  13   legally entitled to payment” – the position taken by the government and the relators in that case.

                                  14   Id. at 2000 (emphasis). It found, however, that the facts of the case fell “squarely within the rule

                                  15   that half-truths – representations that state the truth only so far as it goes, while omitting critical

                                  16   qualifying information – can be actionable misrepresentations.” Id. at 2000. The Court explained:

                                  17                   [B]y submitting claims for payment using payment codes that
                                                       corresponded to specific counseling services, Universal Health
                                  18                   represented that it had provided individual therapy, family therapy,
                                                       preventive medication counseling, and other types of treatment.
                                  19                   Moreover, Arbour staff members allegedly made further
                                                       representations in submitting Medicaid reimbursement claims by
                                  20                   using National Provider Identification numbers corresponding to
                                                       specific job titles. And these representations were clearly misleading
                                  21                   in context. Anyone informed that a social worker at a Massachusetts
                                                       mental health clinic provided a teenage patient with individual
                                  22                   counseling services would probably—but wrongly—conclude that
                                                       the clinic had complied with core Massachusetts Medicaid
                                  23                   requirements (1) that a counselor “treating children [is] required to
                                                       have specialized training and experience in children's services,” 130
                                  24                   Code Mass. Regs. § 429.422, and also (2) that, at a minimum, the
                                                       social worker possesses the prescribed qualifications for the job, §
                                  25                   429.424(C). By using payment and other codes that conveyed this
                                                       information without disclosing Arbour’s many violations of basic
                                  26                   staff and licensing requirements for mental health facilities, Universal
                                                       Health’s claims constituted misrepresentations.
                                  27

                                  28   Id. at 2000-2001. The Court concluded that the implied certification theory can be the basis for a
                                                                                          64
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 65 of 76




                                   1   claim “at least where two conditions are satisfied: first, the claim does not merely request

                                   2   payment, but also makes specific representations about the goods or services provided; and

                                   3   second, the defendant’s failure to disclose noncompliance with material statutory, regulatory or

                                   4   contractual requirements makes those representations misleading half-truths.” Id. at 2001.20

                                   5            The Court in Escobar went on to address the defendant’s argument that there should be

                                   6   liability under the FCA “only if [the claimant] fails to disclose the violation of a contractual,

                                   7   statutory, or regulatory provision that the Government expressly designated a condition of

                                   8   payment.” Id. at 2001. The Court rejected this argument, finding that this approach would be

                                   9   inconsistent with the text of the FCA and would also “risk undercutting” the policy goals of the

                                  10   FCA. Id. at 2002. The Court noted that “‘[i]nstead of adopting a circumscribed view of what it

                                  11   means for a claim to be false or fraudulent,’ concerns about fair notice and open-ended liability

                                  12   ‘can be effectively addressed through strict enforcement of the Act’s materiality and scienter
Northern District of California
 United States District Court




                                  13   requirements[,]’” which are “rigorous.” Id. at 2002 (quoting United States v. Science Applications

                                  14   Int'l Corp., 626 F.3d 1257, 1270 (D.C. Cir. 2010)).

                                  15            Here, Relator alleges particular facts that support an inference that Defendants submitted

                                  16   pricing information to the government in connection with the listing of Namenda XR® and

                                  17   Namzaric® on the FSS, including written justification of the prices and proof that the prices were

                                  18
                                       20
                                  19     In United States Ex Rel. Rose v. Stephens Inst. 909 F.3d 1012, 1017 (9th Cir. 2018), cert. denied
                                       sub nom. Stephens Inst. v. U.S. ex rel. Rose, 139 S. Ct. 1464 (2019) (“Rose”), the court
                                  20   acknowledged that the test that was previously applied in the Ninth Circuit to claims based on
                                       implied certification, articulated in Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th
                                  21   Cir. 2010) (“Ebeid”), was broader because it did not require a specific representation. In
                                       particular, the test that was used in the Ninth Circuit under Ebeid provided, “a relator must show
                                  22   that ‘(1) the defendant explicitly undertook to comply with a law, rule or regulation that is
                                       implicated in submitting a claim for payment and that (2) claims were submitted (3) even though
                                  23   the defendant was not in compliance with that law, rule or regulation.’” Id. (quoting Ebeid, 616
                                       F.3d at 998). The court in Rose addressed whether this broader test was still good law in the wake
                                  24   of Escobar. Id. at 1018. It noted the use of the words “at least” in Escobar, opining that that
                                       decision did not purport to describe the only circumstances under which a relator could prove false
                                  25   certification. Nonetheless, because two previous Ninth Circuit panel had already held (albeit
                                       without discussion) that the test in Escobar had to be met in order to allege implied certification,
                                  26   the panel in Rose concluded that those cases were binding and therefore, that “unless and until our
                                       court, en banc, interprets Escobar differently,” relators must satisfy the two-part test in that case in
                                  27   order to proceed on an implied certification theory. Id. (citing United States ex rel. Kelly v. Serco,
                                       Inc., 846 F.3d 325, 332 (9th Cir. 2017); Campie, 862 F.3d at 901). Because this Court is bound
                                  28   by that Ninth Circuit precedent, Relator here must satisfy the two-part test set forth in Escobar to
                                       assert claims under a theory of implied certification.
                                                                                          65
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 66 of 76




                                   1   fair and reasonable. See FAC ¶¶ 111-118. Although Relator does not directly allege in the FAC

                                   2   that Allergan submitted pricing information to the government in connection with the listing of

                                   3   Namenda XR® and Namzaric® on the FSS, he does allege that these drugs cannot be sold under

                                   4   Medicare or Medicaid unless they are listed on the FSS. See FAC ¶ 112. Further, the FAC alleges

                                   5   that both drugs were covered by Medicaid in all Plaintiff States and lists the specific

                                   6   reimbursement amounts paid for them under that program between 2013 and 2017. FAC ¶ 136.

                                   7   Therefore, the Court concludes that Relator has adequately alleged that Defendants certified to the

                                   8   government that the prices for Namenda XR® and Namzaric® were fair and reasonable. See

                                   9   Ebeid, 616 F.3d at 998–99 (holding that to meet Rule 9(b)’s pleading requirements in the context

                                  10   of an FCA case it is not necessary to “identify representative examples of false claims to support

                                  11   every allegation”; rather, it is “sufficient to allege ‘particular details of a scheme to submit false

                                  12   claims paired with reliable indicia that lead to a strong inference that claims were actually
Northern District of California
 United States District Court




                                  13   submitted.’”) (quoting United States ex rel. Grubbs v. Ravikumar Kanneganti, 565 F.3d 180, 190

                                  14   (5th Cir. 2009)).

                                  15           The Court further finds that Relator has alleged sufficient facts to plead falsity as to these

                                  16   certifications. As in Escobar, where the use of certain billing codes misleadingly suggested that

                                  17   the providers were licensed to provide the services to which those codes corresponded,

                                  18   Defendants’ certification that the prices of the drugs they were listing were “fair and reasonable”

                                  19   misleadingly suggested that they held valid patents on those drugs that allowed them to charge the

                                  20   government higher prices as a result of the monopolies they held on them. Yet Relator alleges that

                                  21   Defendants did not hold valid patents and that in fact, the patents were obtained on the basis of

                                  22   false statements made to the Patent office – both in connection with the Went Patents and the ‘009

                                  23   patent. See FAC ¶¶ 57-102.

                                  24           The Court rejects Defendants’ argument that these certifications were not misleading, as a

                                  25   matter of law, because the requirement that drug manufacturers provide proof that their prices are

                                  26   “fair and reasonable” merely relates to whether their prices are commensurate with commercial

                                  27   prices charged for the same drugs and does not involve an “unbounded inquiry into whether the

                                  28   seller is in compliance with every conceivable law that could affect price.” See Allergan Motion
                                                                                          66
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 67 of 76




                                   1   at 26. While the government looks to commercial prices to determine whether the prices offered

                                   2   the government are “fair and reasonable” and may rely on those prices when there is “adequate

                                   3   price competition,” see 48 C.F.R. § 15.402(a)(2)(i), Defendants have pointed to no authority

                                   4   suggesting that prices that are inflated as a result of a fraudulent scheme to manipulate the market

                                   5   as a whole would be in compliance with the “fair and reasonable” certification simply because

                                   6   drug companies charge their commercial customers the same inflated prices. The Court declines

                                   7   to take such a “circumscribed view of what it means for a claim to be false or fraudulent.”

                                   8   Escobar, 136 S. Ct. at 2002. At a minimum, Defendants have not established that rejecting

                                   9   Relator’s theory of falsity on this basis at the pleading stage of the case is appropriate.

                                  10          The Court also concludes that with respect to both grounds on which Relator alleges fraud

                                  11   on the Patent Office, namely, the alleged fraud in connection with the issuance of the ’009 patent

                                  12   and the Went Patents, the Relator alleges the who, what, when, where and how of the alleged
Northern District of California
 United States District Court




                                  13   fraud and therefore meets the requirements of Rule 9(b) of the Federal Rules of Civil Procedure.

                                  14   See Campie, 862 F.3d at 898 (“A claim under the False Claims Act must not only be plausible, but

                                  15   pled with particularity under Rule 9(b).”).

                                  16           The Court is not persuaded by Allergan’s argument that to the extent Relator’s claims are

                                  17   based on the ‘009 patent, they fail as a matter of law because the ’553 patent was disclosed to the

                                  18   patent office during the prosecution of the ’009 patent. Although Allergan has cited cases that

                                  19   hold in the context of determining patent validity that “when a reference was cited to the patent

                                  20   examiner it cannot be deemed to have been withheld,” Fiskars, Inc. v. Hunt Mfg. Co., 221 F.3d

                                  21   1318, 1327 (Fed. Cir. 2000), the Court declines to borrow this rule to conclude that in light of the

                                  22   submission of the ’553 patent to the Patent Office there can be no fraud under the FCA as a matter

                                  23   of law where no cases that have addressed this issue in the FCA context have been cited.

                                  24          The Court also rejects Allergan’s argument that as to the Went Patents it cannot be held

                                  25   liable under the FCA because it was not involved in prosecuting those patents. Relator’s theory of

                                  26   the FCA claim is that the claims for payment of monopoly prices by the government for Namenda

                                  27   XR® and Namzaric® were fraudulent not only because of the way the patents were obtained but

                                  28   also because Defendants (including Allergan) knowingly asserted invalid patents against other
                                                                                          67
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 68 of 76




                                   1   pharmaceutical companies to maintain their inflated prices. See FAC ¶¶ 104-109. Defendants

                                   2   have not cited any authority that persuades the Court that as a matter of law Relator cannot state a

                                   3   claim under the FCA on that theory.

                                   4          Therefore, the Court finds that Relator has sufficiently alleged that Defendants made false

                                   5   claims or statements to the government under the theory of implied certification.

                                   6                        ii. Promissory Fraud
                                   7          In Campie, the Ninth Circuit recognized that a viable claim under the FCA can be stated

                                   8   under the doctrine of promissory fraud, also known as fraud in the inducement. 862 F.3d at 902.

                                   9   The court in Campie explained:

                                  10                  Under this theory, “liability will attach to each claim submitted to the
                                                      government under a contract, when the contract or extension of the
                                  11                  government benefit was originally obtained through false statements
                                                      or fraudulent conduct.” . . . “In other words, subsequent claims are
                                  12                  false because of an original fraud (whether a certification or
Northern District of California




                                                      otherwise).”
 United States District Court




                                  13

                                  14   Id. (quoting Hendow, 461 F.3d at 1173). In that case, the relators asserted claims under the FCA

                                  15   against Gilead, a drug manufacturer that produces anti-HIV drug therapies, including the drugs

                                  16   Atripla, Truvada, and Emtriva. Id. at 895. All three drugs contain the active ingredient

                                  17   emtricitabine, commonly known as FTC. Id. To sell the three drugs, Gilead had to obtain

                                  18   approval from the FDA by filing new drug applications (“NDAs”). Id. In its NDA applications,

                                  19   Gilead represented to the FDA that it would source the FTC from specific registered facilities. Id.

                                  20   The relators alleged that for approximately sixteen months Gilead bought illicit FTC from an

                                  21   unregistered facility (“Synthetics China”) while claiming it had obtained it from one of the

                                  22   approved facilities. Id. In addition, the relators alleged that Gilead engaged in misconduct

                                  23   because it used “falsified or concealed data in support of its application” to get Synthetics China

                                  24   approved by the FDA as its source for FTC, including misrepresenting the results of tests Gilead

                                  25   had conducted on batches of FTC obtained from Synthetics China. Id.

                                  26          The relators in Campie alleged “that Gilead violated the FCA because it sought payment

                                  27   for its drugs containing FTC either directly or indirectly from government programs, but payment

                                  28   for drugs under these programs is contingent on FDA approval and, “‘because the drugs paid for
                                                                                        68
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 69 of 76




                                   1   by the government contained FTC sourced at unregistered facilities, they were not FDA approved

                                   2   and therefore not eligible for payment under the government programs.’” United States v. Gilead

                                   3   Scis., Inc. (“Campie II”), No. 11-CV-00941-EMC, 2019 WL 5722618, at *2 (N.D. Cal. Nov. 5,

                                   4   2019) (quoting Campie, 862 F.3d at 897). The Ninth Circuit concluded that relators adequately

                                   5   alleged false claims based on factual falsity, implied certification and promissory fraud. 862 F.3d

                                   6   at 902-905.

                                   7          With respect to factual falsity, the court found that the relevant claim was for

                                   8   nonconforming goods, that is, a claim that the defendant “misrepresent[ed] what goods or services

                                   9   that it provided to the Government”). Id. at 899 (citing United States v. Nat’l Wholesalers, 236

                                  10   F.2d 944, 950 (9th Cir. 1956); United States ex rel. Wilkins v. United Health Group, Inc., 659 F.3d

                                  11   295, 305 (3d Cir. 2011)). It further concluded that under Escobar, “a claim for nonconforming

                                  12   goods is not limited to situations where there is an express specification in a payment contract
Northern District of California
 United States District Court




                                  13   between a supplier and the government regarding the disputed aspect of the product to be

                                  14   supplied.” Id. Nonetheless, it found that unless the claimant submitted claims to the government

                                  15   for something that was worthless – in which case no false certification is required – “a claim for

                                  16   nonconforming goods must include an intentionally false statement or fraudulent course of

                                  17   conduct that was material to the government’s decision to pay.” Id. at 900 (citing Nat’l

                                  18   Wholesalers, 236 F.2d at 950). Applying these principles, the court in Campie concluded that the

                                  19   relators had satisfied the falsity requirement on the basis of a factually false certification because

                                  20   “Gilead specifically represented to the FDA that its active ingredients had been manufactured in

                                  21   approved facilities that had been registered” with the FDA. Id. at 902.

                                  22          The Court in Campie also found that the doctrine of implied false certification was

                                  23   satisfied under the Escobar test. Id. at 902-903. The court reasoned that Gilead submitted claims

                                  24   for payment using the drug names Truvada, Emtriva, and Atripla, which refer to specific drugs

                                  25   under the FDA’s regulatory regime, thus amounting to a certification that its drugs were

                                  26   manufactured at approved facilities and were not adulterated or misbranded. Id. Putting aside the

                                  27   question of materiality, the court found that Gilead’s failure to disclose its noncompliance with

                                  28   statutory, regulatory, or contractual requirements made these representations “misleading half-
                                                                                         69
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 70 of 76




                                   1   truths.” Id. (quoting Escobar, 136 S. Ct. at 2000). In reaching this conclusion, the court rejected

                                   2   Gilead’s argument that the relators could not allege falsity because “the alleged fraud was directed

                                   3   at the FDA, not the payor agency.” Id. at 903. The court explained:

                                   4                  It is not the distinction between the agencies that matters, but rather
                                                      the connection between the regulatory omissions and the claim for
                                   5                  payment. See United States ex rel. Petratos v. Genentech Inc., 855
                                                      F.3d 481, 492 (3d Cir. 2017) (“[O]ur focus here should not be whether
                                   6                  the alleged fraud deceived the prescribing physicians, but rather
                                                      whether it affected CMS’s payment decision.”). As we stated in
                                   7                  Hendow, “if a false statement is integral to a causal chain leading to
                                                      payment, it is irrelevant how the federal bureaucracy has apportioned
                                   8                  the statements among layers of paperwork.” 461 F.3d at 1174.
                                                      Hendow itself involved false statements submitted to the Department
                                   9                  of Education where claims were submitted to private lenders. Id. at
                                                      1169–80; see also, e.g., United States ex rel. Duxbury v. Ortho
                                  10                  Biotech Products, L.P., 579 F.3d 13, 29–30 (1st Cir. 2009) (alleging
                                                      defendant’s fraud caused medical providers to submit false claims);
                                  11                  Hutcheson, 647 F.3d at 378 (similar).

                                  12   Id.
Northern District of California
 United States District Court




                                  13          Finally, the court in Campie concluded that the allegations in that case also satisfied the

                                  14   falsity requirement under the doctrine of promissory fraud. Id. at 902, 904. The court reasoned

                                  15   that “[b]ecause Gilead committed either factually false or impliedly false certification through its

                                  16   representations to the FDA and labeling of its products . . . each claim was fraudulent even if false

                                  17   representations were not made therein.” Id. at 904.

                                  18           In this case, Relator alleges that Defendants misled the Patent Office to obtain the ’009

                                  19   and Went Patents and then used those patents to maintain their monopoly, which then allowed

                                  20   Defendants to charge much higher prices for the drugs than they otherwise could have. The Court

                                  21   concludes that here, as in Campie, Defendants’ false statements to obtain a government benefit are

                                  22   sufficient to render their later claims false for the purposes of the FCA.

                                  23          The Court rejects Defendants’ assertion, based on Promega, No. 03-1447-A (E. D. Va.

                                  24   Sept. 29, 2004), that misrepresentations made to the Patent Office are too “disconnected” from

                                  25   subsequent claims for payment made “years later” to support an FCA claim. Although the court in

                                  26   Promega concluded that there was a “disconnect between the alleged misrepresentations to the

                                  27   [Patent Office] and the invoices submitted to the government” “years later” and rejected the

                                  28   relator’s argument that “the misrepresentations somehow induced the Government to enter into
                                                                                         70
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 71 of 76




                                   1   contracts with the Defendants,” the court did not identify which theory of falsity it was addressing

                                   2   and cited no authority in support of its conclusion. Therefore, that decision does not offer any

                                   3   meaningful guidance here. In any event, the Ninth Circuit appears to have rejected this reasoning,

                                   4   finding in Hendow that “the False Claims Act requires ‘a causal rather than a temporal connection

                                   5   between fraud and payment[.]’” 461 F.3d at 1174 (quoting U.S. ex rel. Main v. Oakland City

                                   6   Univ., 426 F.3d 914, 916 (7th Cir. 2005) (“Main”)); see also Hendow, 461 F.3d at 1174 (“As the

                                   7   Seventh Circuit rightly noted, the precise logistical details of how the claim is made – with respect

                                   8   to timing, for instance, or the number of stages involved – are immaterial: ‘[i]f a false statement is

                                   9   integral to a causal chain leading to payment, it is irrelevant how the federal bureaucracy has

                                  10   apportioned the statements among layers of paperwork.’”) (quoting Main, 461 F.3d at 1174).

                                  11            Therefore, the Court concludes that Relator has adequately alleged Defendants made false

                                  12   statements under the doctrine of promissory fraud as well as implied certification.21
Northern District of California
 United States District Court




                                  13                   b. Whether Relator Has Alleged Facts Showing Materiality

                                  14            The FCA defines “materiality” as “having a natural tendency to influence, or be capable of

                                  15   influencing, the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4). Similarly,

                                  16   under common law, “materiality ‘look[s] to the effect on the likely or actual behavior of the

                                  17   recipient of the alleged misrepresentation.’” Escobar, 136 S. Ct. at 2002 (quoting 26 R. Lord,

                                  18   Williston on Contracts § 69:12, p. 549 (4th ed. 2003)). In Escobar, the Court left open whether

                                  19   the statutory definition in § 3729(b)(4) or common law governs the “materiality” inquiry in FCA

                                  20   cases, concluding that under either, “[t]he materiality standard is demanding.” Id. The Court

                                  21   explained:
                                                       The False Claims Act is not “an all-purpose antifraud statute,” Allison
                                  22                   Engine, 553 U.S., at 672, 128 S.Ct. 2123 or a vehicle for punishing
                                                       garden-variety breaches of contract or regulatory violations. A
                                  23                   misrepresentation cannot be deemed material merely because the
                                                       Government designates compliance with a particular statutory,
                                  24                   regulatory, or contractual requirement as a condition of payment. Nor
                                                       is it sufficient for a finding of materiality that the Government would
                                  25                   have the option to decline to pay if it knew of the defendant's
                                  26
                                       21
                                  27      Because the Court finds that Relator has adequately alleged that Defendants made false
                                       statements on these grounds, it does not reach Relator’s arguments that the patent applications
                                  28   themselves are false statements, or that their listing of the two drugs in the Orange Book constitute
                                       additional false statements.
                                                                                           71
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 72 of 76



                                                        noncompliance. Materiality, in addition, cannot be found where
                                   1                    noncompliance is minor or insubstantial. See United States ex rel.
                                                        Marcus v. Hess, 317 U.S. 537, 543, 63 S.Ct. 379, 87 L.Ed. 443 (1943)
                                   2                    (contractors’ misrepresentation that they satisfied a non-collusive
                                                        bidding requirement for federal program contracts violated the False
                                   3                    Claims Act because “[t]he government’s money would never have
                                                        been placed in the joint fund for payment to respondents had its agents
                                   4                    known the bids were collusive”); see also Junius Constr., 257 N.Y.,
                                                        at 400, 178 N.E., at 674 (an undisclosed fact was material because
                                   5                    “[n]o one can say with reason that the plaintiff would have signed this
                                                        contract if informed of the likelihood” of the undisclosed fact).
                                   6

                                   7   Id.

                                   8          Under this standard, it is not necessary for the government to expressly identify a statutory

                                   9   or regulatory provision as a condition of payment in order to demonstrate materiality, though such

                                  10   express requirements are relevant to materiality. Id. Other evidence that may demonstrate

                                  11   materiality includes “evidence that the defendant knows that the Government consistently refuses

                                  12   to pay claims in the mine run of cases based on noncompliance with the particular statutory,
Northern District of California
 United States District Court




                                  13   regulatory, or contractual requirement.” Id. “Conversely, if the Government pays a particular

                                  14   claim in full despite its actual knowledge that certain requirements were violated, that is very

                                  15   strong evidence that those requirements are not material. Or, if the Government regularly pays a

                                  16   particular type of claim in full despite actual knowledge that certain requirements were violated,

                                  17   and has signaled no change in position, that is strong evidence that the requirements are not

                                  18   material.” Id.    In Escobar, the Court found that the materiality inquiry is not too fact intensive to

                                  19   allow dismissal of claims on that basis at the pleading stage if an FCA claimant has not pleaded

                                  20   facts to support allegations of materiality. Id., 136 S. Ct. at 2004 n. 6.

                                  21          Here, Relator has alleged that Defendants’ fraudulent conduct in obtaining the Went

                                  22   Patents and the ’009 patent and asserting these patents to prevent generics from entering the

                                  23   market have been the basis for the inflated prices that they have charged the Government for their

                                  24   drugs. Because price goes to the “essence of the bargain” between the government and drug

                                  25   manufacturers, the Court finds that Relator has adequately alleged that Defendants’ fraud was

                                  26   material for the purposes of his FCA claims. See Grubea v. Rosicki, Rosicki & Assocs., P.C., 318

                                  27   F. Supp. 3d 680, 701-702 (S.D.N.Y. 2018) (finding that the FCA’s materiality requirement was

                                  28   adequately alleged based on allegations that defendant had made claims for inflated expenses
                                                                                          72
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 73 of 76




                                   1   because it was “highly implausible” that the government “would willingly pay inflated expenses”).

                                   2   Moreover, the fact that the government has continued to pay for Allergan’s drugs does not

                                   3   demonstrate a lack of materiality because there is no allegation in the FAC that the government

                                   4   was aware of the alleged fraud on the Patent Office when it paid for the drugs.22

                                   5                   c. Whether Relator Has Alleged Facts Showing Scienter
                                   6            Under the FCA, defendants are liable only if they acted “knowingly.” 31 U.S.C. §

                                   7   3729(a)(1)(a) & (b)(1)(A). “Under Rule 9(b), ‘circumstances constituting fraud or mistake’ must

                                   8   be stated with particularity, but ‘malice, intent, knowledge, and other conditions of a person’s

                                   9   mind,’ including scienter, can be alleged generally.” United States v. Corinthian Colleges, 655

                                  10   F.3d 984, 996 (9th Cir. 2011) (quoting Fed.R.Civ.P. 9(b)). The FCA’s scienter requirement is not

                                  11   met by “innocent mistakes, mere negligent misrepresentations and differences in interpretations,”

                                  12   id. (quoting Hendow, 461 F.3d at 1174), but instead requires that a Relator allege that the
Northern District of California
 United States District Court




                                  13   defendant “knew that its statements were false, or that it was deliberately indifferent to or acted

                                  14   with reckless disregard of the truth of the statements.” Id. (citing United States ex rel. Hochman v.

                                  15   Nackman, 145 F.3d 1069, 1074 (9th Cir. 1998)). Relator has met that requirement here.

                                  16            With respect to the Adamas Defendants, Relator alleges scienter by alleging that Dr. Went

                                  17   and Adamas intentionally submitted a series of declarations intended to mislead the Patent Office

                                  18   with respect to the results of the ME110 Study. See FAC ¶¶ 80-83. The Court rejects Adamas’s

                                  19   argument that the allegations show a lack of scienter because Dr. Went subsequently submitted a

                                  20   corrected declaration, showing he did not intend to mislead the Patent Office. While that is a

                                  21   possible inference it is not the only plausible inference that can be drawn from the allegations in

                                  22   the FAC. Drawing all reasonable inferences in favor of Relator, there is at least a plausible

                                  23   inference the Dr. Went and Adamas did, in fact, intend to mislead the Patent Office.

                                  24
                                       22
                                  25     To the extent Defendants rely on the fact that the Government continues to pay for these drugs
                                       even after receiving notice of Relator’s claims, the Court does not rely on that information.
                                  26   Although the Government is on notice of Relator’s allegations its continued payment for these
                                       drugs could be for any number of reasons. As there may be factual questions related to the
                                  27   reasons for the Government’s continued payment for these drugs, this is an issue that is not
                                       suitable for determination at the pleading stage. For the same reason, the Court rejects
                                  28   Defendants’ reliance on the fact that the Government declined to join in this action to establish a
                                       lack of materiality.
                                                                                         73
                                            Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 74 of 76




                                   1               With respect to the Allergan Defendants, Relator alleges in the FAC that Forest

                                   2   Laboratories was aware of the teachings of the ’553 patent yet intentionally failed to disclose them

                                   3   to the patent examiner when it amended the claims of the ’009 patent to include a once-daily

                                   4   administration of memantine because it knew the patent examiner would reject the application if it

                                   5   did. See FAC ¶¶ 94. 97. Allergan Defendants point to 37 C.F.R. § 1.56 in support of their

                                   6   contention that Forest had an objectively reasonable belief that it was not required to disclose the

                                   7   ’553 patent when it amended the claims, but this is a question that is more appropriately addressed

                                   8   at a later stage of the case and not on the pleadings. With respect to the Went Patents, Relator has

                                   9   also alleged facts that raise a plausible inference that Forest Laboratories acted at least recklessly

                                  10   to the extent that under the timeline alleged in the FAC it was already an exclusive licensee at the

                                  11   time two of the applications were filed and was a real-party-in-interest for those patents when

                                  12   misleading statements about the ME110 study were made to the Patent Office.
Northern District of California
 United States District Court




                                  13               Accordingly, the Court finds that Relator has sufficiently alleged scienter as to the

                                  14   Allergan Defendants and the Adamas Defendants.23

                                  15          E.      The State Law Claims
                                  16               In their motions, Defendants contend Relator’s State law claims fail because most of the

                                  17   States’ false claims statutes contain a public disclosure bar that mimics the one in the federal FCA

                                  18   and therefore the claims Relator asserts under those statutes fail for the same reasons they contend

                                  19   his federal FCA claims are barred. Allergan Motion at 29-30; Adamas Motion at 22-23. The

                                  20   Allergan Defendants further assert that Relator has not alleged in sufficient detail how false claims

                                  21   were submitted to the states in violation of their false claims statutes. Allergan Motion at 30.

                                  22   Next, they argue that the State law claims “suffer from the same defects as the federal claims.”

                                  23   Allergan Motion at 30; Adamas Motion at 22-23. Finally, Allergan asserts that Relator’s claim

                                  24   under New Mexico law is deficient because under the relevant New Mexico law a private right of

                                  25   action exists only if there has been a determination by the state that there is “substantial evidence

                                  26   that a violation has occurred” and Relator has not alleged that such a determination has been

                                  27
                                       23
                                  28      The Court does not reach the question of whether fraud before the Patent Office is chargeable to
                                       all those who subsequently acquire and enforce patents for the purposes of FCA claims.
                                                                                       74
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 75 of 76




                                   1   made. Allergan Motion at 30 (citing United States ex rel. Cestra v. Cephalon, Inc., No. CIV.A.

                                   2   14-1842, 2015 WL 3498761, at *14 (E.D. Pa. June 3, 2015) (citing N.M. Stat. Ann. § 27-14-7(C)).

                                   3          For the same reasons the Court rejects Defendants’ arguments as to the federal FCA

                                   4   claims, it also rejects their challenges based on the same grounds to the State law claims.

                                   5          The Court also concludes that Allergan’s challenge to the New Mexico claim is premature.

                                   6   Under New Mexico law, if the state declines to take over a qui tam action the person who brought

                                   7   the action “shall have the right to conduct the action if the department determined that there is

                                   8   substantial evidence that a violation of the Medicaid False Claims Act has occurred.” N.M. Stat.

                                   9   Ann. § 27-14-7. Yet the statute does not require the state of New Mexico to inform the Court of

                                  10   its determination and Relator is not required to come forward with evidence on a motion on the

                                  11   pleadings. Thus, at least one court has held that whether New Mexico had made a substantial

                                  12   evidence determination was not properly decided on a motion to dismiss because the
Northern District of California
 United States District Court




                                  13   determination was made after the operative complaint was filed. See United States. ex rel. King v.

                                  14   Solvay S.A., 823 F.Supp.2d 472, 519–21 (S.D.Tex.2011) order vacated in part on recons., No. 06–

                                  15   2662, 2012 WL 1067228 (S.D. Tex. Mar. 28, 2012). In contrast, in United States ex rel. Cestra v.

                                  16   Cephalon, Inc., the court concluded that this issue could be resolved on the pleadings because in

                                  17   that case, the motion to dismiss challenged the second amended complaint, which was filed three

                                  18   years after the original complaint. No. CIV.A. 14-1842, 2015 WL 3498761, at *14 (E.D. Pa. June

                                  19   3, 2015). The court reasoned that under those circumstances, the relator had “had the opportunity

                                  20   to determine and allege in the second amended complaint whether New Mexico issued him a

                                  21   determination of substantial evidence that its FCA statute was violated.” Id.

                                  22          Here, the FAC was filed on January 22, 2019. At that point, New Mexico had not yet filed

                                  23   its notice of election to decline intervention. See Docket No. 15. Because it is not obvious that

                                  24   Relator had had the opportunity to determine whether New Mexico had issued a substantial

                                  25   evidence determination at the time he filed the FAC, the Court declines to resolve this challenge

                                  26   on the pleadings and rejects Defendants’ request to dismiss the New Mexico claim on this basis.

                                  27

                                  28
                                                                                        75
                                        Case 3:18-cv-03018-JCS Document 135 Filed 12/11/20 Page 76 of 76




                                   1   IV.    CONCLUSION

                                   2          For the reasons stated above, the Motions are DENIED. The Court sets a Case

                                   3   Management Conference for January 15, 2021 at 2:00 p.m. The parties shall file a joint case

                                   4   management conference statement that includes a proposed schedule for the case no later than

                                   5   January 8, 2021.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: December 11, 2020

                                   9                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                  10                                                 Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      76
